



Exhibit 10(a)


CONFORMED COPY


WESTERN POWER DISTRIBUTION PLC
AS THE BORROWER


NATIONAL WESTMINSTER BANK PLC
AS ORIGINAL LENDER


and


NATIONAL WESTMINSTER BANK PLC
AS AGENT












£50,000,000 FACILITY AGREEMENT










LATHAM & WATKINS
99 Bishopsgate
London EC2M 3XF
United Kingdom
Tel: +44.20.7710.1000
www.lw.com














--------------------------------------------------------------------------------






CONTENTS
Clause
 
 
Page
1.
 
INTERPRETATION
 
3
2.
 
THE FACILITY
 
20
3.
 
PURPOSE
 
21
4.
 
CONDITIONS PRECEDENT
 
21
5.
 
UTILISATION
 
21
6.
 
REPAYMENT
 
22
7.
 
PREPAYMENT AND CANCELLATION
 
22
8.
 
INTEREST
 
25
9.
 
INTEREST PERIODS
 
26
10.
 
CHANGES TO THE CALCULATION OF INTEREST
26
11.
 
UPFRONT FEE
 
28
12.
 
TAX GROSS-UP AND INDEMNITIES
 
28
13.
 
INCREASED COSTS
 
36
14.
 
MITIGATION
 
37
15.
 
REPLACEMENT OF A SINGLE LENDER
 
38
16.
 
PAYMENT MECHANICS
 
39
17.
 
SET-OFF
 
43
18.
 
REPRESENTATIONS
 
43
19.
 
INFORMATION COVENANTS
 
46
20.
 
FINANCIAL COVENANTS
 
49
21.
 
GENERAL COVENANTS
 
52
22.
 
EVENTS OF DEFAULT
 
58
23.
 
CONDUCT OF BUSINESS BY THE FINANCE PARTIES
62
24.
 
EVIDENCE AND CALCULATIONS
 
62
25.
 
OTHER INDEMNITIES
 
62
26.
 
EXPENSES
 
63
27.
 
AMENDMENTS AND WAIVERS
 
63
28.
 
CHANGES TO THE BORROWER
 
68
29.
 
CHANGES TO THE LENDERS
 
68
30.
 
ROLE OF THE AGENT
 
73
31.
 
SHARING AMONG THE FINANCE PARTIES
83
32.
 
CONFIDENTIALITY AND DISCLOSURE OF INFORMATION
84
33.
 
CONFIDENTIALITY OF FUNDING RATES
88
34.
 
SEVERABILITY
 
89
35.
 
COUNTERPARTS
 
89
36.
 
NOTICES
 
89
37.
 
LANGUAGE
 
91
38.
 
GOVERNING LAW
 
91
39.
 
ENFORCEMENT
 
91
 
 
 
 
 
SCHEDULE 1
 
93
 
ORIGINAL PARTIES
 
 
SCHEDULE 2
 
94






--------------------------------------------------------------------------------





 
CONDITIONS PRECEDENT
 
 
SCHEDULE 3
 
95
 
REQUESTS
 
 
SCHEDULE 4
 
96
 
FORM OF TRANSFER CERTIFICATE
 
 
SCHEDULE 5
 
99
 
FORM OF ASSIGNMENT AGREEMENT
 
 
SCHEDULE 6
 
102
 
FORM OF COMPLIANCE CERTIFICATE
 
 
SCHEDULE 7
 
103
 
TIMETABLES
 
 
SCHEDULE 8
 
104
 
FORM OF SUBORDINATION DEED
 
 












--------------------------------------------------------------------------------






THIS AGREEMENT is dated 7 June 2019
BETWEEN:
(1)
WESTERN POWER DISTRIBUTION PLC (registered number 09223384) (the “Borrower”);

(2)
NATIONAL WESTMINSTER BANK PLC as original lender (the “Original Lender”); and

(3)
NATIONAL WESTMINSTER BANK PLC as agent of the other Finance Parties (the
“Agent”).

IT IS AGREED as follows:
1.
INTERPRETATION

1.1
Definitions

In this Agreement:
“Acceptable Bank” means a bank or financial institution which has a rating for
its long-term unsecured and non credit-enhanced debt obligations of A- or higher
by Standard & Poor’s Rating Services or A- or higher by Fitch Ratings Ltd or A3
or higher by Moody’s Investors Service Limited or a comparable rating from an
internationally recognised credit rating agency.
“Acceptable Jurisdiction” means:
(a)
the United States of America;

(b)
the United Kingdom; or

(c)
any other member state of the European Union or any Participating Member State
where such country has long term sovereign credit rating of AA or higher by
Standard & Poor’s Rating Services or Aa2 or higher from Moody’s Investors
Service Limited or AA or higher from Fitch Ratings Ltd.

“Act” means the Electricity Act 1989 and, unless the context otherwise requires,
all subordinate legislation made pursuant thereto.
“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
“Applicable Accounting Principles” means those accounting principles, standards
and practices generally accepted in the United Kingdom and the accounting and
reporting requirements of the Companies Act 2006, in each case as used in the
Original Financial Statements.
“Assignment Agreement” means an agreement substantially in the form set out in
‎Schedule 5 (Form of Assignment Agreement) or any other form agreed between the
relevant assignor and assignee.
“Authority” means The Gas and Electricity Markets Authority established under
Section 1 of the Utilities Act 2000.





--------------------------------------------------------------------------------





“Availability Period” means the period from and including the date of this
Agreement to and including the date falling 10 Business Days after the date of
this Agreement.
“Available Commitment” means a Lender’s Commitment minus:
(a)
the amount (if any) of its participation in any outstanding Loan; and

(b)
in relation to any proposed Loan, the amount of its participation in any Loan
that is due to be made on or before the proposed Drawdown Date.

“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment.
“Balancing and Settlement Code” means the document, as modified from time to
time, setting out the electricity balancing and settlement arrangements
designated by the Secretary of State and adopted by The National Grid Company
plc (Registered No. 2366977) or its successor pursuant to its transmission
licence.
“Bank Levy” means any amount payable by a Finance Party or any of its Affiliates
on the basis of, or in relation to, its balance sheet or capital base or any
part of that person or its liabilities or minimum regulatory capital or any
combination thereof (including the United Kingdom bank levy as set out in the
Finance Act 2011 (as amended), the French taxe de risque systémique as set out
in Article 235 ter ZE of the French Tax Code and the French taxe pour le
financement du fonds de soutien aux collectivités territoriales as set out in
Article 235 ter ZE bis of the French Tax Code, the German bank levy as set out
in the German Restructuring Fund Act 2010 (Restrukturierungsfondsgesetz) and the
Dutch bankenbelasting as set out in the Dutch bank levy act (Wet
bankenbelasting) or any other implementing rules connected therewith and any tax
in any other jurisdiction levied on a similar basis or for a similar purpose) or
any financial activities taxes (or other taxes) of a kind contemplated in the
European Commission consultation paper on financial sector taxation dated 22
February 2011, in each case which is currently in force or envisaged.
“Basel III” means:
(a)
the agreements on capital requirements, a leverage ratio and liquidity standards
contained in “Basel III: A global regulatory framework for more resilient banks
and banking systems”, “Basel III: International framework for liquidity risk
measurement, standards and monitoring” and “Guidance for national authorities
operating the countercyclical capital buffer” published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented or
restated;

(b)
the rules for global systematically important banks contained in “Global
systematically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

(c)
any further guidance or standards published by the Basel Committee on Banking
Supervision relating to “Basel III”.

“Blocking Regulation” has the meaning given to that term in Clause ‎18.18.4
(Sanctions).
“Break Costs” means the amount (if any) by which:





--------------------------------------------------------------------------------





(a)
the interest (excluding the Margin) which a Lender would have received for the
period from the date of receipt of any part of its participation in a Loan or
Unpaid Sum to the last day of the applicable Interest Period for that Loan or
Unpaid Sum if the principal or Unpaid Sum received had been paid on the last day
of that Interest Period;

exceeds:
(b)
the amount which that Lender would be able to obtain by placing an amount equal
to the amount received by it on deposit with a leading bank for a period
starting on the Business Day following receipt or recovery and ending on the
last day of the applicable Interest Period.

“Business Day” means a day (other than a Saturday or a Sunday) on which
commercial banks are open for general business in London.
“Calculation Date” means the last day of a Calculation Period, being 31 March or
30 September.
“Calculation Period” means each period of twelve months ending on 31 March or 30
September.
“Cash” has the meaning given to that term in Clause ‎20 (Financial Covenants).
“Cash Equivalent Investments” has the meaning given to that term in Clause ‎20
(Financial Covenants).
“Code” means the US Internal Revenue Code of 1986.
“Commitment” means:
(a)
in relation to the Original Lender, the amount set opposite its name under the
heading “Commitment” in Schedule 1 (Original Parties) and the amount of any
other Commitment transferred to it under this Agreement; and

(b)
in relation to any other Lender, the amount of any Commitment transferred to it
under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.
“Competitor” means any person that is, or is an Affiliate or Related Fund of, a
person that is:
(a)
a competitor of the Group in respect of the Permitted Business; or

(b)
an Infrastructure Equity Investment Fund, provided that in the case of an
Affiliate of such a person, any such Affiliate managed independently of such
person and which has appropriate information barriers put in place between it
and such a person will not constitute a “Competitor”.

“Compliance Certificate” means a certificate substantially in the form of
‎Schedule 6 (Form of Compliance Certificate) setting out, among other things,
calculations of the financial covenants.
“Confidential Information” means all information relating to each of the
Borrower and its Subsidiaries, PPL Corporation and any of its Subsidiaries which
directly or indirectly holds shares in the Borrower and the directors, officers
and employees of any of them (the “Extended Group”), the Finance Documents or
the Facility of which a Finance Party becomes aware in its capacity as, or for
the purpose of becoming, a Finance Party or which is received by a Finance





--------------------------------------------------------------------------------





Party in relation to, or for the purpose of becoming a Finance Party , under the
Finance Documents or the Facility from either:
(a)
any member of the Extended Group or any of its advisers; or

(b)
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Extended Group or any of its
advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes:
(i)
information that:

(A)
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause ‎32 (Confidentiality and disclosure
of information); or

(B)
is identified in writing at the time of delivery as non-confidential by any
member of the Extended Group or any of its advisers; or

(C)
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Extended Group and which, in either
case, as far as that Finance Party is aware, has not been obtained in breach of,
and is not otherwise subject to, any obligation of confidentiality; and

(ii)
any Funding Rate.

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between the
Borrower and the Agent.
“Consolidated EBITDA” has the meaning given to that term in Clause ‎20
(Financial Covenants).
“CRD IV” means:
(a)
Regulation (EU) No. 575/2013 of the European Parliament and of the Council of 26
June 2013 on prudential requirements for credit institutions and investment
firms; and

(b)
Directive 2013/36/EU of the European Parliament and of the Council of 26 June
2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC.

“CTA 2009” means the Corporation Tax Act 2009.
“CTA 2010” means the Corporation Tax Act 2010.
“Debt Purchase Transaction” means, in relation to a person, a transaction where
such person:
(a)
purchases by way of assignment or transfer;






--------------------------------------------------------------------------------





(b)
enters into any sub-participation in respect of; or

(c)
enters into any other agreement or arrangement having an economic effect
substantially similar to a sub-participation in respect of,

any Commitment or amount outstanding under this Agreement.
“Default” means:
(a)
an Event of Default; or

(b)
an event or circumstance which would be (with the lapse of time, the expiry of a
grace period, the giving of notice or the making of any determination under the
Finance Documents or any combination of them) an Event of Default.

“Defaulting Lender” means any Lender:
(a)
which has failed to make its participation in a Loan available or has notified
the Agent or the Borrower (which has notified the Agent) that it will not make
its participation in a Loan available by the Drawdown Date in accordance with
Clause ‎5.4 (Advance of Loan);

(b)
which has otherwise rescinded or repudiated a Finance Document;

(c)
with respect to which an Insolvency Event has occurred and is continuing,

unless, in the case of paragraph ‎‎(a) above:
(i)
its failure to pay is caused by:

(A)
administrative or technical error; or

(B)
a Disruption Event; and

payment is made within three Business Days of its due date; or
(ii)
the relevant Lender is disputing in good faith whether it is contractually
obliged to make the payment in question.

“Disruption Event” means either or both of:
(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

(b)
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

(i)
from performing its payment obligations under the Finance Documents; or

(ii)
from communicating with other Parties in accordance with the terms of the
Finance Documents,






--------------------------------------------------------------------------------





and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
“Distribution Companies” means Western Power Distribution (South West) plc,
Western Power Distribution (South Wales) plc, Western Power Distribution (West
Midlands) plc and Western Power Distribution (East Midlands) plc and any other
distribution company which is licensed by OFGEM or any successor regulatory body
as a distribution network operator and owned (whether directly or indirectly) by
the Borrower from time to time.
“Drawdown Date” means the date on which the Loan is made.
“Eligible Institution” means any Lender or other bank, financial institution,
trust, fund or other entity selected by the Borrower.
“Environment” means humans, animals, plants and all other living organisms
including the ecological systems of which they form part and the following
media:
(a)
air (including, without limitation, air within natural or man-made structures,
whether above or below ground);

(b)
water (including, without limitation, territorial, coastal and inland waters,
water under or within land and water in drains and sewers); and

(c)
land (including, without limitation, land under water).

“Environmental Claim” means any claim, proceeding, formal notice or
investigation by any person in respect of any Environmental Law.
“Environmental Law” means any applicable law or regulation which relates to:
(a)
the pollution or protection of the Environment;

(b)
the conditions of the workplace; or

(c)
the generation, handling, storage, use, release or spillage of any substance
which, alone or in combination with any other, is capable of causing harm to the
Environment, including, without limitation, any waste.

“Event of Default” means an event or circumstance specified as such in Clause
‎22 (Events of Default).
“Existing Lender” has the meaning given to that term in Clause ‎29.1
(Assignments and transfers by the Lenders).
“Facility” means the term loan facility made available under this Agreement as
described in Clause ‎2.1 (The Facility).
“Facility Office” means the office(s) notified by a Lender to the Agent:
(a)
on or before the date it becomes a Lender; or following that date,

(b)
by not less than five Business Days’ notice,

as the office(s) through which it will perform its obligations under this
Agreement.





--------------------------------------------------------------------------------





“FATCA” means:
(a)
sections 1471 to 1474 of the Code or any associated regulations;

(b)
any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (a) above; or

(c)
any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (a) or (b) above with the US Internal Revenue Service,
the US government or any governmental or taxation authority in any other
jurisdiction.

“FATCA Application Date” means:
(a)
in relation to a “withholdable payment” described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014; or

(b)
in relation to a “passthru payment” described in section 1471(d)(7) of the Code
not falling within paragraph (a) above, the first date from which such payment
may become subject to a deduction or withholding required by FATCA.

“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.
“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.
“Final Maturity Date” means the date falling five years after the date of this
Agreement.
“Finance Document” means:
(a)
this Agreement;

(b)
a Transfer Certificate;

(c)
an Assignment Agreement;

(d)
a Request; or

(e)
any other document designated as such by the Agent and the Borrower.

“Finance Party” means the Agent or a Lender.
“Financial Indebtedness” means any indebtedness for or in respect of:
(a)
moneys borrowed;

(b)
any acceptance credit;

(c)
any bond, note, debenture, loan stock or other similar instrument;

(d)
any redeemable preference share;






--------------------------------------------------------------------------------





(e)
the amount of any liability in respect of any finance or capital lease which
would, in accordance with the Applicable Accounting Principles, be treated as a
balance sheet liability;

(f)
receivables sold or discounted (otherwise than on a non-recourse basis);

(g)
the acquisition cost of any asset to the extent payable after its acquisition or
possession by the party liable where the deferred payment is arranged primarily
as a method of raising finance or financing the acquisition of that asset;

(h)
any derivative transaction protecting against or benefiting from fluctuations in
any rate or price (and, when calculating the value of any derivative
transaction, only the marked to market value (or, if any actual amount is due as
a result of the termination or close-out of that derivative transaction, that
amount) shall be taken into account);

(i)
any other transaction (including any forward sale or purchase agreement) of a
type not referred to in any other paragraph of this definition which has the
commercial effect of a borrowing;

(j)
any counter-indemnity obligation in respect of any guarantee, indemnity, bond,
letter of credit or any other instrument issued by a bank or financial
institution; or

(k)
any guarantee, indemnity or similar assurance against financial loss of any
person in respect of any item referred to in paragraphs (a) to (j) above.

“Funding Rate” means any individual rate notified by a Lender to the Agent
pursuant to paragraph (b) of Clause ‎10.4.1 (Cost of funds).
“Group” means the Borrower and its Subsidiaries.
“Distressed Debt Fund” means any trust, fund or other entity which is or would
reasonably be recognised or categorised as a “distressed debt fund” by reputable
institutions which are prominent participants in the financial markets.
Distressed Debt Funds will be construed so as to include the debt trading desk
(or equivalent) operated by a department of a bank or financial institution
where that trading desk would be engaging in trading for or on behalf of an
entity which itself constitutes a Distressed Debt Fund.
“Hedge Fund” means a pooled investment vehicle or similar entity that is
commonly but not exclusively referred to in the financial marketplace as a
“hedge fund” and having the following characteristics:
(a)
it generally seeks consistent levels of returns regardless of market conditions;

(b)
it generally uses complex strategies (which may include but not be limited to
short‑selling, use of leverage and arbitrage and derivatives transactions) in
order to minimise market correlations with the goal of generating high returns
(either in an absolute sense or over a specified market benchmark); and

(c)
it generally is open only to financially sophisticated investors.

Hedge Fund will be construed so as to include “vulture funds” and any
pass-through or structured finance vehicles in whatever legal form which are
used by a Hedge Fund as part of structuring an investment.





--------------------------------------------------------------------------------





“Holding Company” means in relation to a person, any other person in respect of
which it is a Subsidiary.
“Impaired Agent” means the Agent at any time when:
(a)
it has failed to make (or has notified a Party that it will not make) a payment
required to be made by it under the Finance Documents by the due date for
payment;

(b)
the Agent otherwise rescinds or repudiates a Finance Document;

(c)
(if the Agent is also a Lender) it is a Defaulting Lender under paragraph (a),
(b) or (c) of the definition of “Defaulting Lender”; or

(d)
an Insolvency Event has occurred and is continuing with respect to the Agent;

unless, in the case of paragraph ‎‎(a) above:
(i)
its failure to pay is caused by:

(A)
administrative or technical error; or

(B)
a Disruption Event; and

payment is made within three Business Days of its due date; or
(ii)
the Agent is disputing in good faith whether it is contractually obliged to make
the payment in question.

“Increased Cost” means:
(a)
an additional or increased cost;

(b)
a reduction in the rate of return under a Finance Document or on a Lender’s (or
its Affiliate’s) overall capital; or

(c)
a reduction of an amount due and payable under any Finance Document,

which is incurred or suffered by a Lender or any of its Affiliates but only to
the extent attributable to that Lender having entered into any Finance Document
or funding or performing its obligations under any Finance Document.
“Infrastructure Equity Investment Fund” means an entity, a predominant portion
of whose business involves making equity investments in infrastructure assets
(but excluding, for the avoidance of doubt, any entity whose activities are
solely the making, purchasing or investing in loans or debt securities or purely
passive equity investments in infrastructure and which is an Affiliate or
Related Fund of an Infrastructure Equity Investment Fund but is managed or
controlled independently from such Infrastructure Equity Investment Fund or has
established procedures which will prevent confidential information supplied to
such entity from being transmitted or otherwise made available to such
Infrastructure Equity Investment Fund).
"Insolvency Event" in relation to a Finance Party means that the relevant
Finance Party:
(a)
is dissolved (other than pursuant to a consolidation, amalgamation or merger);






--------------------------------------------------------------------------------





(b)
becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;

(c)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors;

(d)
institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors' rights, or a petition is presented
for its winding up or liquidation by it or such regulator, supervisor or similar
official;

(e)
has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors' rights, or a petition is presented for its
winding up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (d) above and:

(i)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding up or liquidation; or

(ii)
is not dismissed, discharged, stayed or restrained in each case within 30 days
of the institution or presentation thereof;

(f)
has a resolution passed for its winding up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger);

(g)
seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets (other than, for so long as it
is required by law or regulation not to be publicly disclosed, any such
appointment which is to be made, or is made, by a person or entity described in
paragraph (d) above);

(h)
has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;

(i)
causes or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in paragraphs (a) to (h) above; or

(j)
takes any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the foregoing acts.

“Interest Payable” has the meaning given to that term in Clause ‎20 (Financial
Covenants).
“Interest Period” means, in respect of the Loan, each period determined under
this Agreement by reference to which interest on a Loan or an overdue amount is
calculated.





--------------------------------------------------------------------------------





“Interpolated Screen Rate” means, in relation to the Loan, the rate rounded to
the same number of decimal places as the two relevant Screen Rates which results
from interpolating on a linear basis between:
(a)
the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of the Loan; and

(b)
the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Interest Period of the Loan,

each as of the Specified Time for Sterling.
“ITA” means the Income Tax Act 2007.
“Legal Reservations” means:
(a)
the principle that equitable remedies may be granted or refused at the
discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

(b)
the time barring of claims under the Limitation Act 1980 and the Foreign
Limitation Periods Act 1984, the possibility that an undertaking to assume
liability for or indemnify a person against non-payment of UK stamp duty may be
void and defences of set-off or counterclaim;

(c)
similar principles, rights and defences under the laws of any jurisdiction in
which a member of the Group or a Holding Company of the Borrower is
incorporated; and

(d)
any other matters which are set out as qualifications or reservations as to
matters of law of general application in any legal opinion provided under
‎Schedule 2 (Conditions Precedent).

“Lender” means:
(a)
the Original Lender; or

(b)
any person which becomes a Party as a “Lender” after the date of this Agreement
in accordance with Clause ‎28 (Changes to the Parties),

which in each case has not ceased to be a Lender in accordance with the terms of
this Agreement.
“LIBOR” means, in relation to the Loan:
(a)
the applicable Screen Rate as of the Specified Time for Sterling and for a
period equal in length to the Interest Period of the Loan; or

(b)
as otherwise determined pursuant to Clause ‎10.1 (Unavailability of Screen
Rates).

“Licence” means:
(a)
each electricity distribution licence made and treated as granted to a
Distribution Company under Section 6(1)(c) of the Act pursuant to a licensing
scheme made by the Secretary of State under Part II of Schedule 7 to the
Utilities Act 2000 on 28 September, 2001; or






--------------------------------------------------------------------------------





(b)
any statutory amendment or replacement licence or licences granted pursuant to
the Utilities Act 2000 (or any equivalent legislation which supersedes the
Utilities Act 2000) which permit a Distribution Company to distribute
electricity in the area it is certified to operate in.

“LMA” means the Loan Market Association.
“Loan” means the loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.
“Majority Lenders” means a Lender or Lenders whose Commitments aggregate more
than 66⅔ per cent. of the Total Commitments (or, if the Total Commitments have
been reduced to zero, aggregated more than 66⅔ per cent. of the Total
Commitments immediately prior to that reduction).
“Margin” means 1.40% per annum.
“Material Adverse Effect” means a material adverse effect on:
(a)
the business, assets or financial condition of the Group taken as a whole;

(b)
the ability of the Borrower to perform its payment obligations under the Finance
Documents; or

(c)
the validity or enforceability of the Finance Documents or the rights or
remedies of the Finance Parties under any of the Finance Documents.

“New Lender” has the meaning given to that term in Clause ‎29.1 (Assignments and
transfers by Lenders).
“OFGEM” means the Office of Gas and Electricity Markets.
“Original Financial Statements” means the audited consolidated financial
statements of the Borrower and each Distribution Company for the year ended 31
March 2018.
“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with the legislation of the
European Union relating to Economic and Monetary Union.
“Party” means a party to this Agreement.
“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.
“Permitted Acquisition” means the acquisition by any member of the Group of an
entity:
(a)
which carries out a Permitted Business;

(b)
which is incorporated or established in England or the European Union; and

(c)
in respect of which, on or prior to the closing date of the acquisition, the
Borrower has delivered a certificate to the Agent confirming that, taking into
account the consideration payable in respect of the acquisition (including any
associated costs and expenses and assuming the target entity (and its
Subsidiaries) formed part of the Group as at the Calculation Date falling
immediately prior to the closing date of such acquisition), no






--------------------------------------------------------------------------------





Event of Default would have occurred under Clause ‎20.3 (Interest cover) or
Clause ‎20.4 (Asset cover), in each case as at the Calculation Date falling
immediately prior to the closing date of such acquisition.
“Permitted Business” means:
(a)
a business that:

(i)
possesses characteristics similar to the regulated business of a distribution
network operator, as carried out by any of the Distribution Companies (a “DNO
Business”);

(ii)
provides facilities for and connected with a DNO Business;

(iii)
is complementary or ancillary to the operation of a DNO Business or any other
business already conducted by an entity within the Group; or

(iv)
provides services to any member of the Group which are currently provided by
third parties; or

(b)
any other business approved or consented to by the Agent.

“PPL Corporation” means PPL Corporation, a company incorporated in Pennsylvania,
US, whose head office is at 2 N 9th Street, Allentown, PA18101, Pennsylvania,
US, and whose registered number is 2570936.
“PPL Group” means PPL Corporation and any of its Subsidiaries.
“Pro Rata Share” means:
(a)
for the purpose of determining a Lender’s share in the Loan, the proportion
which its Available Commitment bears to the Available Facility immediately prior
to making the Loan; and

(b)
for any other purpose on a particular date:

(i)
the proportion which its Commitment bears to the Total Commitments on that date;
or

(ii)
if the Total Commitments have been cancelled, the proportion which its
Commitments bore to the Total Commitments immediately before being cancelled.

“Qualifying Lender” has the meaning given to it in Clause ‎12 (Tax gross-up and
Indemnities).
“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, the first day of that period, unless market practice differs
in the Relevant Market, in which case the Quotation Day will be determined by
the Agent in accordance with market practice in the Relevant Market (and if
quotations would normally be given on more than one day, the Quotation Day will
be the last of those days).
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Agent at its request by the Reference
Banks:
(a)
if:






--------------------------------------------------------------------------------





(i)
the Reference Bank is a contributor to the Screen Rate; and

(ii)
it consists of a single figure,

the rate (applied to the relevant Reference Bank and the relevant currency and
period) which contributors to the Screen Rate are asked to submit to the
relevant administrator;
(b)
in any other case, the rate at which the Relevant Reference Bank could fund
itself in Sterling for the relevant period with reference to the unsecured
wholesale funding market.

“Reference Banks” means the principal London offices of such banks or financial
institutions as are appointed by the Agent in consultation with the Borrower and
with the consent of any such bank or financial institution so appointed.
“Regulatory Asset Value” has the meaning given to that term in Clause ‎20
(Financial Covenants).
“Related Fund” in relation to a fund (the “first fund”), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.
“Relevant Market” means the London interbank market.
“Repeating Representations” means the representations which are deemed, pursuant
to Clause ‎18.19.2 (Times for making representations) to be repeated under this
Agreement.
“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.
“Request” means a request for the Loan, substantially in the form set out in
‎Schedule 3 (Requests).
“Restricted Party” means a person that is:
(a)
listed on, or owned or controlled (as such terms are defined by the relevant
Sanctions Authority) by a person or persons listed on, or acting on behalf of a
person listed on, any Sanctions List; or

(b)
incorporated under the laws of, or owned or (directly or indirectly) controlled
by, or acting on behalf of, a person or persons located in or organized under
the laws of a country or territory that is the target of country-wide or
territory-wide Sanctions.

“Sanctions” means the economic, trade or financial sanctions laws, regulations
or embargoes administered, enacted or enforced by a Sanctions Authority.
“Sanctions Authorities” means, together:
(a)
the US government;

(b)
the Security Council of the United Nations;

(c)
Her Majesty’s Treasury of the United Kingdom;






--------------------------------------------------------------------------------





(d)
the European Union; or

(e)
the government institutions of any of the above, to the extent the economic,
trade or financial sanctions laws, regulations and/or embargos are publicly
available.

“Sanctions List” means the “Specially Designated Nationals and Blocked Persons”
list maintained by OFAC, or any similar list maintained by, or public
announcement of Sanctions designation made by, any of the Sanctions Authorities.
“Screen Rate” means the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for Sterling and for the relevant period displayed
on page LIBOR01 of the Thomson Reuters screen (or any replacement Thomson
Reuters page which displays that rate) or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Thomson Reuters. If such page or service ceases to be available, the Agent may
specify another page or service displaying the relevant rate after consultation
with the Borrower.
“Secretary of State” means the Secretary of State for Business, Energy and
Industrial Strategy.
“Security Interest” means any mortgage, pledge, lien, charge, assignment,
hypothecation or security interest or any other agreement or arrangement having
a similar effect.
“Specified Time” means a day or time determined in accordance with ‎Schedule 7
(Timetable).
“Subordination Deed” means a document substantially in the form set out in
‎Schedule 8 (Form of Subordination Deed) duly completed and executed by the
parties thereto.
“Subsidiary” means:
(a)
a subsidiary within the meaning of section 1159 of the Companies Act 2006; and

(b)
unless the context otherwise requires, a subsidiary undertaking within the
meaning of section 1162 of the Companies Act 2006.

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
“Tax Credit” has the meaning given to it in Clause ‎12 (Tax gross-up and
Indemnities).
“Tax Deduction” has the meaning given to it in Clause ‎12 (Tax gross-up and
Indemnities).
“Tax Payment” means either the increase in a payment made by the Borrower to a
Lender under Clause ‎12.2 (Tax gross-up) or a payment under Clause ‎12.3 (Tax
indemnity).
“Total Commitments” means the aggregate of the Commitments, being £50,000,000 at
the date of this Agreement.
“Total Net Debt” has the meaning given to that term in Clause ‎20 (Financial
Covenants).
“Transfer Certificate” means a certificate, substantially in the form of
‎Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Borrower.
“Transfer Date” means, in relation to an assignment or transfer, the later of:





--------------------------------------------------------------------------------





(a)
the proposed Transfer Date specified in the relevant Assignment Agreement or
Transfer Certificate; and

(b)
the date on which the Agent executes the relevant Assignment Agreement or
Transfer Certificate.

“Treaty Lender” has the meaning given to it in Clause ‎12 (Tax gross-up and
Indemnities).
“U.K.” means the United Kingdom.
“Unpaid Sum” means any sum due and payable but unpaid by the Borrower under the
Finance Documents.
“US” means the United States of America.
“VAT” means:
(a)
any tax imposed in compliance with the Council Directive of 28 November 2006 on
the common system of value added tax (EC Directive 2006/112); and

(b)
any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

1.2
Construction

1.2.1
In this Agreement, unless the contrary intention appears, a reference to:

(a)
an amendment includes a supplement, novation, restatement or re- enactment and
amended will be construed accordingly;

(b)
assets includes present and future properties, revenues and rights of every
description;

(c)
an authorisation includes an authorisation, consent, approval, resolution,
licence, exemption, filing, registration or notarisation;

(d)
disposal means a sale, transfer, grant, lease or other disposal, whether
voluntary or involuntary, and dispose will be construed accordingly;

(e)
a group of Lenders includes all the Lenders;

(f)
indebtedness includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money;

(g)
know your customer requirements are the identification checks that a Finance
Party requests in order to meet its obligations under any applicable law or
regulation to identify a person who is (or is to become) its customer;

(h)
a person includes any individual, company, corporation, unincorporated
association or body (including a partnership, trust, joint venture or
consortium), government, state, agency, organisation or other entity whether or
not having separate legal personality;






--------------------------------------------------------------------------------





(i)
a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but, if not having the force
of law, being of a type with which any person to which it applies is accustomed
to comply) of any governmental, inter-governmental or supranational body,
agency, department or regulatory, self-regulatory or other authority or
organisation;

(j)
the winding-up of a person includes the administration, dissolution or
liquidation or other like process of that person, any composition or arrangement
with the creditors, amalgamation, reconstruction, reorganisation or
consolidation pursuant to Part XXVI of the Companies Act 2006 proposed or
carried out in respect of that person or a company voluntary arrangement
pursuant to the Insolvency Act 1986 carried out or proposed in respect of that
person;

(k)
a currency is a reference to the lawful currency for the time being of the
relevant country;

(l)
a Default or an Event of Default being outstanding means that it has not been
remedied or waived;

(m)
a provision of law is a reference to that provision as extended, applied,
amended or re-enacted and includes any subordinate legislation;

(n)
a Clause, a paragraph or a Schedule is a reference to a clause or a paragraph
of, or a schedule to, this Agreement;

(o)
a person includes its successors in title, permitted assigns and permitted
transferees;

(p)
a Finance Document or another document is a reference to that Finance Document
or other document as amended; and

(q)
a time of day is a reference to London time.

1.2.2
Unless the contrary intention appears, a reference to a month or months is a
reference to a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month or the calendar month
in which it is to end, except that:

(a)
if the numerically corresponding day is not a Business Day, the period will end
on the next Business Day in that month (if there is one) or the preceding
Business Day (if there is not);

(b)
if there is no numerically corresponding day in that month, that period will end
on the last Business Day in that month; and

(c)
notwithstanding paragraph (a) above, a period which commences on the last
Business Day of a month will end on the last Business Day in the next month or
the calendar month in which it is to end, as appropriate.

The above rules will only apply to the last month of any period.
1.2.3
Unless the contrary intention appears:






--------------------------------------------------------------------------------





(a)
a reference to a Party will not include that Party if it has ceased to be a
Party under this Agreement;

(b)
a word or expression used in any other Finance Document or in any notice given
in connection with any Finance Document has the same meaning in that Finance
Document or notice as in this Agreement; and

(c)
any obligation of the Borrower under the Finance Documents which is not a
payment obligation remains in force for so long as any payment obligation of the
Borrower is or may be outstanding under the Finance Documents.

1.2.4
The headings in this Agreement do not affect its interpretation.

1.2.5
The determination of the extent to which a rate is “for a period equal in
length” to an Interest Period shall disregard any inconsistency arising from the
last day of that Interest Period being determined pursuant to the terms of this
Agreement.

1.3
Third Party Rights

1.3.1
Unless expressly provided to the contrary in a Finance Document, a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the “Third Parties Act”) to enforce or to enjoy the benefit of any term of this
Agreement.

1.3.2
Notwithstanding any term of any Finance Document, the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.

1.4
Currency symbols and definitions

“£”, “GBP” and “Sterling” denote the lawful currency of the United Kingdom.
2.
THE FACILITY

2.1
The Facility

Subject to the terms of this Agreement, the Lenders make available to the
Borrower a Sterling term facility in an aggregate amount which is equal to the
Total Commitments.
2.2
Finance Parties’ rights and obligations.

2.2.1
The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

2.2.2
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from the Borrower is a separate and
independent debt in respect of which a Finance Party shall be entitled to
enforce its rights in accordance with paragraph ‎2.2.3 below. The rights of each
Finance Party include any debt owing to that Finance Party under the Finance
Documents and, for the avoidance of doubt, any part of a Loan or any other
amount owed by the Borrower which relates to a Finance Party’s participation in
the Facility or its role under a Finance Document (including any such amount
payable to the Agent on its behalf) is a debt owing to that Finance Party by the
Borrower.






--------------------------------------------------------------------------------





2.2.3
A Finance Party may, except as specifically provided in the Finance Documents,
separately enforce its rights under or in connection with the Finance Documents.

3.
PURPOSE

3.1
Purpose

The Borrower shall apply all amounts borrowed by it under the Facility towards
its general corporate purposes.
3.2
No obligation to monitor

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
4.
CONDITIONS PRECEDENT

4.1
Conditions precedent documents

4.1.1
The Lenders will only be obliged to comply with Clause ‎5.4 (Advance of Loan)
if, on or before the Drawdown Date, the Agent has received all of the documents
and evidence set out in ‎Schedule 2 in form and substance satisfactory to it
(acting on the instructions of all the Lenders, acting reasonably) or, in
respect of any such document or evidence, has notified the Borrower that it has
waived the requirement for such document or evidence to be delivered. The Agent
shall notify the Borrower and the Lenders promptly upon being so satisfied, or
such waiver being given.

4.1.2
Other than to the extent that the Majority Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in paragraph
‎4.1.1 above, the Lenders authorise (but do not require) the Agent to give that
notification. The Agent shall not be liable for any damages, costs or losses
whatsoever as a result of giving any such notification.

4.2
Further conditions precedent

The Lenders will only be obliged to comply with Clause ‎5.4 (Advance of Loan)
if, on the date of the Request and the Drawdown Date:
4.2.1
the Repeating Representations are correct in all material respects; and

4.2.2
no Event of Default is outstanding or would result from the Loan.

4.3
Maximum number

A Request may not be given if, as a result, there would be more than one Loan
outstanding.
5.
UTILISATION

5.1
Giving of Requests

5.1.1
The Borrower may borrow the Loan by giving to the Agent a duly completed Request
not later than the Specified Time.

5.1.2
The Request is irrevocable.






--------------------------------------------------------------------------------





5.2
Completion of Requests

The Request will not be regarded as having been duly completed unless:
5.2.1
the Drawdown Date is a Business Day falling within the Availability Period;

5.2.2
the currency and amount of the proposed Loan comply with Clause ‎5.3 (Currency
and amount); and

5.2.3
the proposed Interest Period complies with this Agreement.

5.3
Currency and amount

5.3.1
The currency specified in the Request must be Sterling.

5.3.2
The amount of the proposed Loan must:

(a)
be a minimum of £5,000,000 and an integral multiple of £1,000,000 or, if less,
the Available Facility; and

(b)
not exceed the Total Commitments.

5.4
Advance of Loan

5.4.1
If the conditions set out in this Agreement have been met, each Lender must make
its participation in the Loan available through its Facility Office by no later
than 2.00 pm on the Drawdown Date.

5.4.2
The amount of each Lender’s participation in the Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making that Loan.

5.4.3
The Agent shall notify each Lender of the amount of each Loan and the amount of
its participation in that Loan by the Specified Time.

6.
REPAYMENT

6.1
Repayment of Loans

6.1.1
The Borrower must repay the Loan in full on the Final Maturity Date.

6.1.2
The Borrower may not re-borrow any part of the Facility which is repaid.

7.
PREPAYMENT AND CANCELLATION

7.1
Mandatory prepayment - illegality

If, in any applicable jurisdiction, it becomes unlawful for any Lender to
perform any of its obligations under a Finance Document or to fund or maintain
its share in the Loan:
7.1.1
that Lender shall promptly notify the Agent upon becoming aware of that event;

7.1.2
upon the Agent notifying the Borrower, the Available Commitment of that Lender
will be immediately cancelled; and






--------------------------------------------------------------------------------





7.1.3
to the extent that the relevant Lender’s participation has not been transferred
pursuant to Clause ‎7.6 (Right of repayment and cancellation in relation to a
single Lender), the Borrower shall repay that Lender’s participation in the Loan
on the last day of the Interest Period for the Loan occurring after the Agent
has notified the Borrower or, if earlier, the date specified by that Lender in
the notice delivered to the Agent (being no earlier than the last day of any
applicable grace period permitted by law) and that Lender’s corresponding
Commitment shall be cancelled in the amount of the participations repaid.

7.2
Change of Control

If, except to the extent of a group reorganisation where the Borrower continues
to be controlled directly or indirectly by PPL Corporation, the Borrower becomes
aware of any person (whether alone or together with any associated person or
persons) gaining control of the Borrower (for these purposes "associated person"
means, in relation to any person, a person who is (i) "acting in concert" (as
defined in the City Code on Takeovers and Mergers) with that person or (ii) a
"connected person" (as defined in section 1122 of the CTA 2010) of that person
and "control" means the relevant person satisfies any of the criteria set out in
paragraphs (1)(a) to (c) of Section 1159 of the Companies Act 2006):
7.2.1
within five days of becoming aware of such event, the Borrower shall give notice
of such change of control to the Agent;

7.2.2
the Lenders and the Borrower shall immediately enter into negotiations for a
period of not more than 45 days from the date of the change of control with a
view to agreeing whether the Facility shall continue to be made available and on
what terms;

7.2.3
if no such agreement is reached within the said period of 45 days, then any
Lender may, on 10 Business Days’ notice to the Agent and to the Borrower,
require the repayment of its share in the Loan and the cancellation of its
Commitment; and

7.2.4
a Lender shall not be obliged to fund its participation in the Loan during the
negotiation period set out in paragraph ‎7.2.2 above and, if no agreement is
reached within such negotiation period, during the 10 Business Day notice period
set out in paragraph ‎7.2.3 above.

7.3
Voluntary prepayment

7.3.1
The Borrower may, by giving not less than three Business Days’ prior written
notice to the Agent, prepay the Loan at any time in whole or in part.

7.3.2
A prepayment of part of the Loan must be by an amount that reduces the amount of
the Loan by a minimum amount of £5,000,000 and an integral multiple of
£1,000,000.

7.3.3
Any prepayment made pursuant to this Clause ‎7.3 shall be applied pro rata to
each Lender’s participation in the Loan.

7.4
Automatic cancellation

The Available Commitments will be automatically cancelled at the close of
business on the last day of the Availability Period.
7.5
Voluntary cancellation






--------------------------------------------------------------------------------





7.5.1
The Borrower may, by giving not less than three Business Days’ prior written
notice to the Agent, cancel the unutilised amount of the Total Commitments in
whole or in part.

7.5.2
Partial cancellation of the Total Commitments must be by an amount that reduces
the amount of the Loan by a minimum amount of £5,000,000 and an integral
multiple of £1,000,000.

7.5.3
Any cancellation under this Clause ‎7.5 shall reduce the Commitments of the
Lenders rateably.

7.6
Right of repayment and cancellation in relation to a single Lender

7.6.1
If:

(a)
any sum payable to any Lender by the Borrower is required to be increased under
Clause ‎12.2.3 (Tax gross-up);

(b)
any Lender gives notice under Clause ‎10.3 (Market disruption); or

(c)
any Lender claims indemnification from the Borrower under Clause ‎12.3 (Tax
indemnity) or Clause ‎13 (Increased costs),

the Borrower may, while the circumstance giving rise to the requirement for that
increase or indemnification continues, give the Agent notice of cancellation of
the Commitment(s) of that Lender and its intention to procure the repayment of
that Lender’s participation in the Loan.
7.6.2
On receipt of a notice referred to in paragraph ‎7.6.1 above in relation to a
Lender, the Commitment of that Lender shall immediately be reduced to zero.

7.6.3
On the last day of each Interest Period which ends after the Borrower has given
notice under paragraph ‎7.6.1 above (or, if earlier, the date specified by the
Borrower in that notice), the Borrower shall repay that Lender’s participation
in the Loan together with all interest and other amounts accrued under the
Finance Documents.

7.7
Right of cancellation in relation to a Defaulting Lender

7.7.1
If any Lender becomes a Defaulting Lender, the Borrower may, at any time whilst
the relevant Lender continues to be a Defaulting Lender, give the Agent five
Business Days’ notice of cancellation of each Available Commitment of that
Lender.

7.7.2
On the notice referred to in paragraph ‎7.7.1 above becoming effective, each
Available Commitment of the Defaulting Lender shall immediately be reduced to
zero.

7.7.3
The Agent shall as soon as practicable after receipt of a notice referred to in
paragraph ‎7.7.1 above, notify all the Lenders.

7.8
No re-borrowing of Loans

The Borrower may not re-borrow any part of the Facility which is prepaid.
7.9
Miscellaneous provisions






--------------------------------------------------------------------------------





7.9.1
Any notice of prepayment and/or cancellation under this Agreement is irrevocable
and must specify the date or dates upon which the relevant cancellation or
prepayment is to be made and the amount of that cancellation or prepayment.

7.9.2
All prepayments under this Agreement must be made with accrued interest on the
amount prepaid. No premium or penalty is payable in respect of any prepayment
except for Break Costs.

7.9.3
No amount of the Total Commitments cancelled under this Agreement may
subsequently be reinstated.

7.9.4
If all or part of a Lender’s participation in the Loan is repaid or prepaid, an
amount of that Lender’s Commitment (equal to the amount of the participation
which is repaid or prepaid) will be deemed to be cancelled on the date of
repayment or prepayment.

8.
INTEREST

8.1
Calculation of interest

The rate of interest on the Loan for each Interest Period is the percentage rate
per annum equal to the aggregate of the applicable:
8.1.1
Margin; and

8.1.2
LIBOR,

and, if that aggregate number is less than zero, the rate of interest shall be
deemed to be zero.
8.2
Payment of interest

The Borrower must pay accrued interest on the Loan made to it on the last day of
each Interest Period.
8.3
Interest on overdue amounts

8.3.1
If the Borrower fails to pay any amount payable by it under the Finance
Documents on its due date, interest shall accrue on the overdue amount from its
due date up to the date of actual payment, both before, on and after judgment at
a rate which is one per cent. per annum higher than the rate which would have
been payable if the overdue amount had, during the period of non-payment,
constituted a Loan in the currency of the overdue amount for successive Interest
Periods of any duration of up to three months selected by the Agent (acting
reasonably). Any interest accruing under this Clause ‎8.3.1 shall be immediately
payable by the Borrower on demand by the Agent.

8.3.2
Notwithstanding Clause ‎8.3.1 above, if the overdue amount is a principal amount
of a Loan and becomes due and payable prior to the last day of its current
Interest Period, then:

(a)
the first Interest Period for that overdue amount will be the unexpired portion
of that Interest Period; and

(b)
the rate of interest on the overdue amount for that first Interest Period will
be one per cent. per annum above the rate then payable on that Loan.






--------------------------------------------------------------------------------





8.3.3
After the expiry of the first Interest Period for that overdue amount, the rate
on the overdue amount will be calculated in accordance with Clause ‎8.3.1 above.

8.3.4
Interest (if unpaid) on an overdue amount will be compounded with that overdue
amount at the end of each of its Interest Periods but will remain immediately
due and payable.

8.4
Notification of rates of interest

8.4.1
The Agent must promptly notify the Lenders and the Borrower of the determination
of a rate of interest under this Agreement.

8.4.2
The Agent must promptly notify the Borrower of each Funding Rate relating to the
Loan.

9.
INTEREST PERIODS

9.1
Interest Periods

9.1.1
Each Interest Period for the Loan will be three months.

9.1.2
An Interest Period for a Loan shall start on the Drawdown Date or (if already
made) on the last day of its preceding Interest Period.

9.2
No overrunning the Final Maturity Date

If an Interest Period would otherwise overrun the Final Maturity Date, it will
be shortened so that it ends on such Final Maturity Date.
10.
CHANGES TO THE CALCULATION OF INTEREST

10.1
Unavailability of Screen Rate

10.1.1
Interpolated Screen Rate: If no Screen Rate is available for LIBOR for the
Interest Period of the Loan, the applicable LIBOR shall be the Interpolated
Screen Rate for a period equal in length to the Interest Period of the Loan.

10.1.2
Reference Bank Rate: If no Screen Rate is available for LIBOR for the Interest
Period of the Loan and it is not possible to calculate the Interpolated Screen
Rate, the applicable LIBOR shall be the Reference Bank Rate as of the Specified
Time for a period equal in length to the Interest Period of the Loan.

10.1.3
Cost of funds: If Clause ‎10.1.2 above applies but no Reference Bank Rate is
available for the relevant Interest Period, there shall be no LIBOR for the Loan
and Clause ‎10.4 (Cost of funds) shall apply to the Loan for that Interest
Period.

10.2
Calculation of Reference Bank Rate

10.2.1
Subject to Clause ‎10.2.2 below, if LIBOR is to be determined on the basis of a
Reference Bank Rate but a Reference Bank does not supply a quotation by the
Specified Time, the Reference Bank Rate shall be calculated on the basis of the
quotations of the remaining Reference Bank Rates.

10.2.2
If at or about noon on the Quotation Day, none or only one of the Reference
Banks supplies a quotation, there shall be no Reference Bank Rate for the
relevant Interest Period.






--------------------------------------------------------------------------------





10.3
Market disruption

If, before close of business on the Quotation Day for the relevant Interest
Period, the Agent receives notifications from a Lender or Lenders (whose
participations in the Loan exceed 50 per cent. of the Loan) that the cost to it
of funding its participation in that Loan from whatever source it may reasonably
select would be in excess of LIBOR then Clause ‎10.4 (Cost of funds) shall apply
to the Loan for the relevant Interest Period.
10.4
Cost of funds

10.4.1
If this Clause ‎10.4 applies, the rate of interest on each Lender’s share of the
Loan for the relevant Interest Period shall be the percentage rate per annum
which is the sum of:

(a)
the Margin; and

(b)
the weighted average of the rates notified to the Agent by each Lender as soon
as practicable and in any event by close of business on the date falling one
Business Day after the Quotation Date (or, if earlier, on the date falling one
Business Day before the date on which interest is due to be paid in respect of
that Interest Period), to be that which expresses as a percentage rate per annum
the cost to the relevant Lender of funding its participation in the Loan from
whatever source it may reasonably select.

10.4.2
If this Clause ‎10.4 applies and the Agent or the Borrower so requires, the
Agent and the Borrower shall enter into negotiations (for a period of not more
than thirty days) with a view to agreeing a substitute basis for determining the
rate of interest.

10.4.3
Any alternative basis agreed pursuant to Clause ‎10.4.2 above shall be binding
on all Parties.

10.4.4
If this Clause ‎10.4 applies pursuant to Clause ‎10.3 (Market disruption) and:

(a)
a Lender’s Funding Rate is less than LIBOR; or

(b)
a Lender does not supply a quotation by the time specified in paragraph (b) of
Clause ‎10.4.1 above,

the cost to that Lender of funding its participation in the Loan for that
Interest Period shall be deemed, for the purposes of paragraph (b) of Clause
‎10.4.1 above, to be LIBOR.
10.5
Notification to Borrower

If Clause ‎10.4 (Cost of funds) applies, the Agent shall, as soon as is
practicable, notify the Borrower.
10.6
Break Costs

10.6.1
The Borrower shall, within five Business Days of demand by a Lender, pay to that
Lender its Break Costs attributable to all or any part of the Loan or any Unpaid
Sum being paid by the Borrower on a day other than the last day of an Interest
Period for the Loan or Unpaid Sum.

10.6.2
Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.






--------------------------------------------------------------------------------





11.
UPFRONT FEE

11.1
Upfront Fee

11.1.1
Subject to Clause ‎11.1.3 below, the Borrower shall pay, or shall procure the
payment of, to the Agent for the account of the Original Lender an upfront fee
equal to 0.40 per cent. of the Total Commitments as at the date of this
Agreement (the “Upfront Fee”).

11.1.2
The Upfront Fee is payable on the Drawdown Date by way of deduction from the
proceeds of the Loan, unless the Borrower confirms that the Upfront Fee will be
funded from other sources, in which case it shall be payable on the Drawdown
Date from such other sources.

11.1.3
Notwithstanding any other provision of this Agreement, if the Drawdown Date does
not occur, then no fee or other amount is payable under this Clause ‎11.

12.
TAX GROSS-UP AND INDEMNITIES

12.1
Definitions

12.1.1
In this Agreement:

"Borrower DTTP Filing" means an HM Revenue & Customs' Form DTTP2 duly completed
and filed by the Borrower, which:
(a)
where it relates to a Treaty Lender that is the Original Lender, contains the
scheme reference number and jurisdiction of tax residence stated opposite the
Original Lender’s in ‎Schedule 1 (The Original Parties) and is filed with HM
Revenue & Customs within 30 days of the date of this Agreement; or

(b)
where it relates to a Treaty Lender that is not the Original Lender, contains
the scheme reference number and jurisdiction of tax residence stated in respect
of that Lender in the documentation which it executes on becoming a Party as a
Lender is filed with HM Revenue & Customs within 30 days of that date.

"Protected Party" means a Lender, to the extent such Lender is or will be
subject to any liability, or required to make any payment, for or on account of
Tax in relation to a sum received or receivable (or any sum deemed for the
purposes of Tax to be received or receivable) under a Finance Document.
“Qualifying Lender” means:
(a)
a Lender which is beneficially entitled to interest payable to it in respect of
an advance under a Finance Document and is:

(i)
a Lender:

(A)
which is a bank (as defined for the purpose of section 879 of the ITA) making an
advance under a Finance Document and which is within the charge to United
Kingdom corporation tax as respects any payments of interest made in respect of
that advance or would be within such charge as respects such payment apart from
section 18A of the CTA 2009; or






--------------------------------------------------------------------------------





(B)
in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of the ITA) at the time that
that advance was made, and which is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance; or

(ii)
a Lender which is:

(A)
a company resident in the United Kingdom for United Kingdom tax purposes;

(B)
a partnership each member of which is:

(aa)
a company so resident in the United Kingdom; or

(bb)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the CTA
2009) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA 2009; or

(C)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA 2009) of that company; or

(iii)
a Treaty Lender; or

(b)
a Lender which is a building society (as defined for the purpose of section 880
of the ITA) making an advance under a Finance Document.

“Tax Confirmation” means a confirmation by a Lender that the person beneficially
entitled to interest payable to that Lender in respect of an advance under a
Finance Document is either:
(a)
a company resident in the United Kingdom for United Kingdom tax purposes;

(b)
a partnership each member of which is:

(A)
a company so resident in the United Kingdom; or

(B)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the CTA
2009) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA 2009; or






--------------------------------------------------------------------------------





(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA 2009) of that company.

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.
“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.
“Treaty Lender” means a Lender which:
(a)
is treated as a resident of a Treaty State for the purposes of the Treaty;

(b)
does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and

(c)
meets all other conditions which must be met under the Treaty for residents of
such Treaty State to obtain full exemption from tax on interest imposed by the
United Kingdom, including the completion of any necessary procedural
formalities.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
“UK Non-Bank Lender” means a Lender which is not the Original Lender and which
gives a Tax Confirmation in the documentation which it executes on becoming a
Party as a Lender.
12.1.2
Unless a contrary indication appears, in this Clause ‎12, a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination, acting in good faith.

12.2
Tax gross-up

12.2.1
The Borrower shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

12.2.2
The Borrower shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, each Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender it shall notify the Borrower.

12.2.3
If a Tax Deduction is required by law to be made by the Borrower, the amount of
the payment due from the Borrower shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

12.2.4
A payment shall not be increased under Clause ‎12.2.3 above by reason of a Tax
Deduction on account of Tax imposed by the United Kingdom, if on the date on
which the payment falls due:






--------------------------------------------------------------------------------





(a)
the payment could have been made to the relevant Lender without a Tax Deduction
if the relevant Lender had been a Qualifying Lender, but on that date that
Lender is not or has ceased to be a Qualifying Lender other than as a result of
any change after the date it became a Lender under this Agreement in (or in the
interpretation, administration, or application of) any law or Treaty, or any
published practice or published concession of any relevant taxing authority; or

(b)
the relevant Lender is a Qualifying Lender solely by virtue of paragraph
‎(a)‎(ii) of the definition of Qualifying Lender and:

(i)
an officer of HM Revenue & Customs has given (and not revoked) a direction (a
“Direction”) under section 931 of the ITA which relates to the payment and such
Lender has received from the Borrower a certified copy of that Direction; and

(ii)
the payment could have been made to the relevant Lender without any Tax
Deduction if that Direction had not been made; or

(c)
the relevant Lender is a Qualifying Lender solely by virtue of paragraph
‎(a)‎(ii) of the definition of Qualifying Lender and:

(i)
the relevant Lender has not given a Tax Confirmation to the Borrower; and

(ii)
the payment could have been made to the relevant Lender without any Tax
Deduction if the relevant Lender had given a Tax Confirmation to the Borrower on
the basis that the Tax Confirmation would have enabled the Borrower to have
formed a reasonable belief that the payment was an “excepted payment” for the
purpose of section 930 of the ITA; or

(d)
the relevant Lender is a Treaty Lender (or would be a Treaty Lender on the
completion of any procedural formalities) and the payment could have been made
to that Lender without the Tax Deduction had that Lender complied with its
obligations under sub-clause ‎12.2.7 below.

12.2.5
If the Borrower is required to make a Tax Deduction, the Borrower shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

12.2.6
Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Borrower making that Tax Deduction shall
deliver to the Agent for the Lender entitled to the payment a statement under
Section 975 of the ITA, or other evidence reasonably satisfactory to that Lender
that the Tax Deduction has been made or (as applicable) any appropriate payment
paid to the relevant taxing authority.

12.2.7    
(a)
Subject to paragraph (b) below, a Treaty Lender (or a Lender that would be a
Treaty Lender on the completion of any procedural formalities) and the Borrower
shall co-operate in completing any procedural formalities necessary for the
Borrower to obtain authorisation to make payments under the Finance Documents
without a Tax Deduction.






--------------------------------------------------------------------------------





(b)
A Treaty Lender (or a Lender that would be a Treaty Lender on the completion of
any procedural formalities) which is:

(i)
the Original Lender shall, if it holds a passport under the HMRC DT Treaty
Passport scheme and wishes that scheme to apply to this Agreement, confirm its
scheme reference number and its jurisdiction of tax residence opposite its name
in ‎Schedule 1 (The Original Parties);

(ii)
not the Original Lender shall, if it holds a passport under the HMRC DT Treaty
Passport scheme and wishes that scheme to apply to this Agreement, shall confirm
its scheme reference number and its jurisdiction of tax residence in the
documentation which it executes on becoming a Party as a Lender,

and, having done so, the Lender shall be under no obligation pursuant to
paragraph ‎(a) above.
12.2.8
If a Lender has confirmed its scheme reference number and its jurisdiction of
tax residence in accordance with paragraph ‎(b) of Clause ‎12.2.7 above and:

(a)
the Borrower has not made a Borrower DTTP Filing in respect of that Lender; or

(b)
the Borrower has made a Borrower DTTP Filing in respect of that Lender but:

(i)
that Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

(ii)
HM Revenue & Customs has not given the Borrower authority to make payments to
that Lender without a Tax Deduction within 60 days of the date of the Borrower
DTTP Filing,

and in each case, the Borrower has notified that Lender in writing, that Lender
and the Borrower shall co-operate in completing any additional procedural
formalities necessary for the Borrower to obtain authorisation to make payments
under the Finance Documents without a Tax Deduction.
12.2.9
If a Lender has not confirmed its scheme reference number and jurisdiction of
tax residence in accordance with paragraph ‎(b) of Clause ‎12.2.7, the Borrower
shall not make a Borrower DTTP Filing or file any other form relating to the
HMRC DT Treaty Passport scheme in respect of the relevant Lender's Commitment(s)
or its participation in the Loan unless the relevant Lender otherwise agrees.

12.2.10
The Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy of
that Borrower DTTP Filing to the Agent for delivery to the relevant Lender.

12.2.11
A UK Non-Bank Lender shall promptly notify the Borrower if there is any change
in the position from that set out in the Tax Confirmation.

12.2.12
If a Lender has provided its DT Treaty Passport scheme reference number in
accordance with Clause ‎12.2.7, it shall reasonably promptly notify the Borrower
if at any time it ceases to holds a passport under the HMRC DT Treaty Passport
scheme or if it ceases to be able to use such passport as a Lender.






--------------------------------------------------------------------------------





12.3
Tax indemnity

12.3.1
The Borrower shall, within five Business Days of demand by the Agent, pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines has been (directly or indirectly) suffered for or on
account of Tax by that Protected Party in respect of a Finance Document.

12.3.2
Clause ‎12.3.1 above does not apply to any Tax assessed on a Protected Party
under the laws of the jurisdiction (or any political subdivision thereof) in
which:

(a)
the relevant Protected Party is incorporated or, if different, the jurisdiction
(or jurisdictions) in which the relevant Protected Party is treated as resident
for tax purposes; or

(b)
the relevant Protected Party’s Facility Office or permanent establishment is
located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by the
relevant Protected Party.
12.3.3
Clause ‎12.3.1 does not apply to any Tax assessed on the relevant Protected
Party to the extent the loss, liability or cost:

(a)
is compensated for by an increased payment under Clause ‎12.2 (Tax gross-up);

(b)
would have been compensated for by an increased payment under Clause ‎12.2 (Tax
gross-up) but was not so compensated solely because one of the exclusions in
Clause ‎12.2 (Tax gross-up) applied;

(c)
relates to a FATCA Deduction required to be made by a Party;

(d)
is compensated for by Clause ‎12.6 (Stamp taxes) or Clause ‎12.7 (VAT) (or would
have been so compensated for under those Clauses but was not so compensated
solely because any of the exceptions set out therein applied; or

(e)
is suffered or incurred in respect of any Bank Levy (or any payment attributable
to, or liability arising as a consequence of, a Bank Levy.

12.3.4
If a Protected Party is making, or is intending to make, a claim under Clause
‎12.3.1, it must promptly notify the Agent of the event which will give, or has
given, rise to the claim, following which the Agent shall promptly notify the
Borrower.

12.3.5
A Protected Party shall, on receiving a payment from the Borrower under this
Clause ‎12.3, notify the Agent.

12.4
Tax Credit

If the Borrower makes a Tax Payment and the relevant Finance Party determines
that:
12.4.1
a Tax Credit is attributable to an increased payment of which that Tax Payment
forms part, to that Tax Payment or to a Tax Deduction in consequence of which
that Tax Payment was required; and

12.4.2
the relevant Finance Party has obtained and utilised that Tax Credit,






--------------------------------------------------------------------------------





the relevant Finance Party shall pay an amount to the Borrower which the
relevant Finance Party determines will leave it (after that payment) in the same
after Tax position as it would have been in had the Tax Payment not been
required to be made by the Borrower.
12.5
Lender Status Confirmation

Each Lender which is not the Original Lender shall represent, in the
documentation which it executes on becoming a Party as a Lender which of the
following categories it falls in:
12.5.1
not a Qualifying Lender;

12.5.2
a Qualifying Lender (other than a Treaty Lender); or

12.5.3
a Treaty Lender.

If such Lender fails to indicate its status in accordance with this Clause ‎12.5
then that Lender shall be treated for the purposes of this Agreement as if it is
not a Qualifying Lender until such time as it notifies the Borrower which
category applies. For the avoidance of doubt, the documentation which a Lender
executes on becoming a Party as a Lender shall not be invalidated by any failure
of that Lender to comply with this Clause ‎12.5.
12.6
Stamp taxes

The Borrower shall pay and, within five Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document, except for any such Tax payable in respect of
an assignment, novation, transfer or sub-participation of the Loan by that
Finance Party.
12.7
VAT

12.7.1
All amounts expressed to be payable under a Finance Document by the Borrower to
a Finance Party which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply and, accordingly, subject to ‎12.7.2 below, if VAT is
or becomes chargeable on any supply made by a Finance Party to the Borrower
under a Finance Document and that Finance Party is required to account to the
relevant tax authority for the VAT, the Borrower must pay to that Finance Party
(in addition to and at the same time as paying any other consideration for such
supply) an amount equal to the amount of the VAT (and that Finance Party must
promptly provide an appropriate VAT invoice to the Borrower).

12.7.2
Where a Finance Document requires the Borrower to reimburse or indemnify a
Finance Party for any cost or expense, the Borrower shall reimburse or indemnify
(as the case may be) that Finance Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Finance Party reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

12.7.3
Any reference in this Clause ‎12.7 to any Party shall, at any time when such
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the Value Added Tax Act 1994).






--------------------------------------------------------------------------------





12.7.4
In relation to any supply made by a Finance Party to the Borrower under a
Finance Document if reasonably requested by that Finance Party, the Borrower
must promptly provide that Finance Party with details of its VAT registration
and such other information as is reasonably requested in connection with that
Finance Party’s VAT reporting requirements in relation to such supply.

12.8
FATCA Information

12.8.1
Subject to Clause ‎12.8.3 below, each Party shall, within ten Business Days of a
reasonable request by another Party:

(a)
confirm to that other Party whether it is:

(i)
a FATCA Exempt Party; or

(ii)
not a FATCA Exempt Party;

(b)
supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party’s compliance with FATCA; and

(c)
supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party’s compliance with any other law, regulation, or exchange of
information regime.

12.8.2
If a Party confirms to another Party pursuant to paragraph (a) of Clause ‎12.8.1
that it is a FATCA Exempt Party and it subsequently becomes aware that it is not
or has ceased to be a FATCA Exempt Party, that Party shall notify that other
Party reasonably promptly.

12.8.3
Clause ‎12.8.1 shall not oblige any Finance Party to do anything, and paragraph
(c) of Clause ‎12.8.1 shall not oblige any other Party to do anything, which
would or might in its reasonable opinion constitute a breach of:

(a)
any law or regulation;

(b)
any fiduciary duty; or

(c)
any duty of confidentiality.

12.8.4
If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraphs (a) or (b) of Clause ‎12.8.1 (including, for the avoidance of doubt,
where ‎12.8.3 applies), then such Party shall be treated for the purposes of the
Finance Documents (and payments under them) as if it is not a FATCA Exempt Party
until such time as the Party in question provides the requested confirmation,
forms, documentation or other information.

12.9
FATCA Deduction

12.9.1
Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.






--------------------------------------------------------------------------------





12.9.2
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Borrower and the Agent and the Agent shall notify the other
Finance Parties.

13.
INCREASED COSTS

13.1
Increased Costs

Except as provided below in this Clause, the Borrower must, within five Business
Days of demand by the Agent, pay for the account of a Finance Party the amount
of any Increased Cost incurred by that Finance Party or any of its Affiliates as
a result of:
13.1.1
the introduction of, or any change in, or any change in the interpretation,
administration or application of, any law or regulation;

13.1.2
compliance with any law or regulation made after the date of this Agreement
(but, in respect of any regulation not having the force of law, only to the
extent the relevant Finance Party or its Affiliate would be expected to comply);
or

13.1.3
the implementation or application of, or compliance with, Basel III or CRD IV or
any law or regulation that implements or applies Basel III or CRD IV to the
extent such increased costs were not reasonably capable of being accurately
calculated prior to the date of this Agreement or, in the case of a New Lender,
prior to the date on which it became a Lender, and provided in each case that
such Lender confirms as such to the Borrower and that it is its general policy
to charge such costs to similar borrowers of similar facilities.

13.2
Exceptions

The Borrower need not make any payment for an Increased Cost to the extent that
the Increased Cost is:
13.2.1
compensated for under another Clause or would have been but for an exception to
that Clause;

13.2.2
attributable to a Tax Deduction required by law to be made by the Borrower;

13.2.3
compensated for by Clause ‎12.3 (Tax indemnity) (or would have been compensated
for under Clause ‎12.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in Clause ‎12.3.2 or ‎12.3.3 applied;

13.2.4
attributable to a FATCA Deduction required to be made by a Party;

13.2.5
the subject of a claim by a Finance Party pursuant to Clause ‎13.1 (Increased
Costs) notified to the Borrower 180 or more days from the date upon which the
relevant Finance Party became aware of such Increased Cost;

13.2.6
suffered or incurred in respect of any Bank Levy (or any payment attributable
to, or any liability arising as a consequence of, a Bank Levy);

13.2.7
compensated for by Clause ‎12.6 (Stamp taxes) or Clause ‎12.7 (VAT) (or would
have been so compensated for under those Clauses but was not so compensated
solely because any of the exceptions set out in the relevant Clause applied);






--------------------------------------------------------------------------------





13.2.8
attributable to a Finance Party or its Affiliate wilfully failing to comply with
any law or regulation; or

13.2.9
attributable to the implementation or application of or compliance with the
“International Convergence of Capital Measurement and Capital Standards, a
Revised Framework” published by the Basel Committee on Banking Supervision in
June 2004 in the form existing on the date of this Agreement (but excluding any
amendment arising out of Basel III) (“Basel II”) or any other law or regulation
which implements Basel II (whether such implementation, application or
compliance is by a government, regulator, a Finance Party or any of its
Affiliates).

13.3
Claims

A Finance Party intending to make a claim for an Increased Cost shall notify the
Agent promptly and in any event within 180 days of the circumstances giving rise
to, and the amount of, the claim (setting out, in reasonable detail,
calculations thereof), following which the Agent shall promptly notify the
Borrower.
14.
MITIGATION

14.1
Mitigation

14.1.1
Each Finance Party shall, in consultation with the Borrower, take all reasonable
steps to mitigate any circumstances which arise and which result or would result
in the Facility ceasing to be available or:

(a)
any amount becoming payable under or pursuant to any of Clause ‎12 (Taxes) or
Clause ‎13 (Increased Costs);

(b)
the relevant Finance Party being able to exercise any right of prepayment and/or
cancellation under this Agreement by reason of any illegality;

(c)
the relevant Finance Party incurring any cost of complying with the minimum
reserve requirements of the European Central Bank; or

(d)
the occurrence of any market disruption event,

including (but not limited to) transferring its rights and obligations under the
Finance Documents to an Affiliate or changing its Facility Office.
14.1.2
No Finance Party is obliged to take any step under this Clause ‎14 if, in the
opinion of the relevant Finance Party (acting reasonably), to do so might be
prejudicial to it.

14.1.3
Each Finance Party must promptly notify the Agent of any circumstances as
described in paragraphs (a) to (d) of Clause ‎14.1.1, following which the Agent
shall promptly notify the Borrower.

14.1.4
The Borrower must indemnify each Finance Party for all costs and expenses
reasonably incurred by such Finance Party as a result of any step taken under
this Clause ‎14.

14.1.5
This Clause does not in any way limit the obligations of the Borrower under the
Finance Documents.

15.
REPLACEMENT OF A SINGLE LENDER






--------------------------------------------------------------------------------





15.1
Replacement of a single Lender

15.1.1
Notwithstanding Clause ‎14 (Mitigation), if any circumstances arise which result
in:

(a)
any Tax Payment or Increased Cost being payable to a Finance Party;

(b)
a Finance Party giving notice under Clause ‎10.3 (Market disruption);

(c)
a Finance Party being able to exercise any right of prepayment and/or
cancellation under this Agreement by reason of any illegality;

(d)
a Finance Party incurring any cost of complying with the minimum reserve
requirements of the European Central Bank;

(e)
a Finance Party being a Defaulting Lender; or

(f)
the occurrence of any market disruption event,

then the Borrower, at its expense, at any time within 180 days after the
occurrence of the relevant event or circumstance may by notice to the Agent
require such Finance Party to (and to the extent permitted by law the relevant
Finance Party shall) novate pursuant to Clause ‎28 (Changes to the Parties) all
(and not part only) of its rights and obligations under this Agreement to an
Eligible Institution (a “Replacement Lender”), which confirms its willingness to
assume and does assume all the obligations of the transferring Finance Party
(including the assumption of the transferring Finance Party’s participations or
unfunded participations (as the case may be) on the same basis as the
transferring Finance Party) for a purchase price in cash payable at the time of
transfer in an amount equal to the outstanding principal amount of the relevant
Finance Party’s participation in the outstanding Loan and all accrued interest
(to the extent the Agent has not given a notification under Clause ‎29.12.2 (Pro
rata interest settlement)), Break Costs and other amounts payable to the
relevant Finance Party under the Finance Documents provided that:
(i)
the Borrower shall have paid to the relevant Finance Party all amounts accrued
and owing to relevant Finance Party hereunder;

(ii)
the Borrower shall have no right to replace the Agent;

(iii)
the relevant Finance Party shall have no obligation to the Borrower to find a
Replacement Lender;

(iv)
the transfer must take place no later than 14 days after the notice referred to
above; and

(v)
the relevant Finance Party shall only be obligated to transfer its rights and
obligations pursuant to this Clause ‎15 once it is satisfied that it has
complied with all necessary “know your customer requirements” or other similar
checks under all applicable laws and regulations in relation to that transfer to
the Replacement Lender.

15.1.2
Each Finance Party shall perform the checks described in paragraph ‎(v) of
Clause ‎15.1.1 above as soon as reasonably practicable following delivery of a
notice referred to in paragraph ‎(f) of Clause ‎15.1.1 above and shall notify
the Agent and the Borrower when it is satisfied that it has complied with those
checks.






--------------------------------------------------------------------------------





16.
PAYMENT MECHANICS

16.1
Payments to the Agent

16.1.1
On each date on which the Borrower or a Lender is required to make a payment
under a Finance Document, that Party shall make the same available to the Agent
(unless a contrary indication appears in a Finance Document) for value on the
due date at the time and in such funds specified by the Agent as being customary
at the time for settlement of transactions in the relevant currency in the place
of payment.

16.1.2
Payment shall be made to such account in London with such bank as the Agent
specifies.

16.2
Distributions by the Agent

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause ‎16.3 (Distributions to the Borrower) and Clause ‎16.4
(Clawback and pre-funding) be made available by the Agent as soon as practicable
after receipt to the Party entitled to receive payment in accordance with this
Agreement (in the case of a Lender, for the account of its Facility Office), to
such account at such bank as that Party may notify to the Agent by not less than
five Business Days’ notice with a bank in London specified by that Party.
16.3
Distributions to the Borrower

The Agent may (with the consent of the Borrower or in accordance with Clause ‎17
(Set-Off)) apply any amount received by it for the Borrower in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from the Borrower under the Finance Documents, or in or towards purchase of any
amount of any currency to be so applied.
16.4
Clawback and pre-funding

16.4.1
Where a sum is to be paid to the Agent under the Finance Documents for another
Party, the Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

16.4.2
Unless Clause ‎16.4.3 below applies, if the Agent pays an amount to another
Party and it proves to be the case that the Agent had not actually received that
amount, then the Party to whom that amount (or the proceeds of any related
exchange contract) was paid by the Agent shall on demand refund the same to the
Agent together with interest on that amount from the date of payment to the date
of receipt by the Agent, calculated by the Agent to reflect its cost of funds.

16.4.3
If the Agent is willing to make available amounts for the account of the
Borrower before receiving funds from the Lenders, then if and to the extent that
the Agent does so but it proves to be the case that it does not then receive
funds from a Lender in respect of a sum which it paid to the Borrower:

(a)
the Agent shall notify the Borrower of that Lender’s identity and the Borrower
shall, as soon as reasonably practicable following a demand, refund the relevant
amount made available to it to the Agent; and

(b)
the Lender by whom those funds should have been made available or, if that
Lender fails to do so, the Borrower, shall on demand pay to the Agent the amount
(as certified by the Agent) which will indemnify the Agent against any






--------------------------------------------------------------------------------





funding cost incurred by it as a result of paying out that sum before receiving
those funds from that Lender.
16.5
Impaired Agent

16.5.1
If, at any time, the Agent becomes an Impaired Agent, the Borrower or a Lender
(as applicable) which is required to make a payment under the Finance Documents
to the Agent in accordance with Clause ‎16.1 (Payments to the Agent) may instead
either:

(a)
pay that amount direct to the required recipient; or

(b)
if in its absolute discretion it considers that it is not reasonably practicable
to pay that amount direct to the required recipient(s), pay that amount to an
interest-bearing account held with an Acceptable Bank and in relation to which
no Insolvency Event has occurred and is continuing, in the name of the Borrower
or the Lender making the payment (as applicable) (the “Paying Party”) and
designated as a trust account for the benefit of the Party or Parties
beneficially entitled to that payment under the Finance Documents (the
“Recipient Party” or the “Recipient Parties”).

In each case such payments must be made on the due date for payment under the
Finance Documents.
16.5.2
All interest accrued on the amount standing to the credit of the trust account
shall be for the benefit of the Recipient Party or the Recipient Parties pro
rata to their respective entitlements.

16.5.3
A Party which has made a payment in accordance with this Clause ‎16.5 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.

16.5.4
Promptly upon the appointment of a successor Agent in accordance with Clause
‎30.12 (Replacement of the Agent), each Paying Party shall (other than to the
extent that that Party has given an instruction pursuant to Clause ‎16.5.5) give
all requisite instructions to the bank with which the trust account is held to
transfer the amount (together with any accrued interest) to the successor Agent
for distribution to the relevant Recipient Party or Recipient Parties in
accordance with Clause ‎16.2 (Distributions by the Agent).

16.5.5
A Paying Party shall, promptly upon request by a Recipient Party and to the
extent:

(a)
that it has not given an instruction pursuant to Clause ‎16.5.4 above; and

(b)
that it has been provided with the necessary information by that Recipient
Party,

give all requisite instructions to the bank with which the trust account is held
to transfer the relevant amount (together with any accrued interest) to that
Recipient Party.
16.6
Partial payments

16.6.1
If the Agent receives a payment for application against amounts due in respect
of any Finance Documents that is insufficient to discharge all the amounts then
due and payable by the Borrower under those Finance Documents, the Agent shall
apply that payment






--------------------------------------------------------------------------------





towards the obligations of the Borrower under those Finance Documents in the
following order:
(a)
first, in or towards payment pro rata of any unpaid amount owing to the Agent
under the Finance Documents;

(b)
second, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under those Finance Documents;

(c)
third, in or towards payment pro rata of any principal due but unpaid under
those Finance Documents; and

(d)
fourth, in or towards payment pro rata of any other sum due but unpaid under the
Finance Documents.

16.6.2
The Agent shall, if so directed by the Majority Lenders, vary the order set out
in Clauses ‎16.6.1‎(b) to ‎16.6.1‎(d) above

16.6.3
Clauses ‎16.6.1 and ‎‎16.6.2 above will override any appropriation made by the
Borrower.

16.7
No set-off by the Borrower

All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
16.8
Business Days

16.8.1
Any payment under the Finance Documents which is due to be made on a day that is
not a Business Day shall be made on the next Business Day in the same calendar
month (if there is one) or the preceding Business Day (if there is not).

16.8.2
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement, interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

16.9
Currency of account

16.9.1
Subject to Clauses ‎16.9.2 and ‎16.9.3 below, the sterling is the currency of
account and payment for any sum due from the Borrower under any Finance
Document.

16.9.2
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

16.9.3
Any amount expressed to be payable in a currency other than sterling shall be
paid in that other currency.

16.10
Change of currency

16.10.1
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

(a)
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into,






--------------------------------------------------------------------------------





or paid in, the currency or currency unit of that country designated by the
Agent (after consultation with the Borrower); and
(b)
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).

16.10.2
If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably after consultation with the Borrower), be
amended to comply with any generally accepted conventions and market practice in
the Relevant Market and otherwise to reflect the change in currency.

16.11
Disruption to payment systems etc.

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Borrower that a Disruption Event has
occurred:
16.11.1
the Agent may, and shall if requested to do so by the Borrower, consult with the
Borrower with a view to agreeing with the Borrower such changes to the operation
or administration of the Facility as the Agent may deem necessary in the
circumstances;

16.11.2
the Agent shall not be obliged to consult with the Borrower in relation to any
changes mentioned in Clause ‎16.11.1 above if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;

16.11.3
the Agent may consult with the Finance Parties in relation to any changes
mentioned in Clause ‎16.11.1 above but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;

16.11.4
any such changes agreed upon by the Agent and the Borrower (whether or not it is
finally determined that a Disruption Event has occurred) shall be binding upon
the Parties as an amendment to (or, as the case may be, waiver of) the terms of
the Finance Documents notwithstanding the provisions of Clause ‎27 (Amendments
and Waivers);

16.11.5
the Agent shall not be liable for any damages, costs or losses to any person,
any diminution in value or any liability whatsoever (including, without
limitation, for negligence, gross negligence or any other category of liability
whatsoever, but not including any claim based on the fraud of the Agent) arising
as a result of its taking, or failing to take, any actions pursuant to or in
connection with this Clause ‎16.11; and

16.11.6
the Agent shall notify the Finance Parties of all changes agreed pursuant to
Clause ‎16.11.4 above.

17.
SET-OFF

If an Event of Default is continuing, a Finance Party may set off any matured
obligation due from the Borrower under the Finance Documents (to the extent
beneficially owned by that Finance Party) against any matured obligation owed by
that Finance Party to the Borrower, regardless of the place of payment, booking
branch or currency of either obligation.
18.
REPRESENTATIONS

18.1
Representations






--------------------------------------------------------------------------------





The representations set out in this Clause are made by the Borrower to each
Finance Party.
18.2
Status

It is a limited liability company, duly incorporated and validly existing under
the laws of England and Wales.
18.3
Powers and authority

It has the power to enter into and perform, and has taken all necessary action
to authorise the entry into and performance of, the Finance Documents to which
it is a party and the transactions contemplated by those Finance Documents.
18.4
Legal validity

Subject to the Legal Reservations, each Finance Document to which it is a party
is its legally binding, valid and enforceable obligation.
18.5
Non-conflict

Subject to the Legal Reservations, the entry into and performance by it of, and
the transactions contemplated by, the Finance Documents do not conflict with any
borrowing or other power or restriction granted or imposed by:
18.5.1
any law or regulation applicable to it and violation of which has or is likely
to have a Material Adverse Effect; or

18.5.2
its constitutional documents.

18.6
No default

18.6.1
No Event of Default is outstanding.

18.6.2
No Event of Default might reasonably be expected to result from the making of
the Loan.

18.6.3
No other event or circumstance is outstanding which constitutes a default under
any other agreement or instrument which is binding on it or to which its assets
are subject, in each case which has or is reasonably likely to have a Material
Adverse Effect.

18.7
Authorisations

All authorisations required:
18.7.1
To enable it to enter into, exercise its rights and comply with its obligations
under the Finance Documents to which it is a party; and

18.7.2
to make the Finance Documents admissible in evidence in England and Wales,

have been obtained or effected (as appropriate) and, subject to the Legal
Reservations, are in full force and effect.
18.8
Financial statements






--------------------------------------------------------------------------------





Its and each of the Distribution Companies’ audited consolidated financial
statements most recently delivered to the Agent (which, at the date of this
Agreement, are the Original Financial Statements):
18.8.1
have been prepared in accordance with accounting principles and practices
generally accepted in its jurisdiction of incorporation, consistently applied;
and

18.8.2
fairly present the consolidated financial condition of the relevant entity as at
the date to which they were drawn up,

except, in each case, as disclosed to the contrary in those financial
statements.
18.9
Litigation

No litigation, arbitration or administrative proceedings against it are current
or, to its knowledge, pending or threatened, in each case which are reasonably
likely to be adversely determined and, if so adversely determined, are
reasonably likely to have a Material Adverse Effect.
18.10
Winding Up

No meeting has been convened for its winding-up and, so far as it is aware, no
petition, application or the like is outstanding for its winding-up.
18.11
Non-Violation of other Agreements

Its entry into, exercise of its rights and/or performance of or compliance with
its obligations under this Agreement do not and will not violate, to an extent
or in a manner which has or is likely to have a Material Adverse Effect on it,
any agreement to which it is a party or which is binding on it.
18.12
Governing Law and Enforcement

18.12.1
The choice of English law as the governing law of the Finance Documents will be
recognised and enforced in its jurisdiction of incorporation.

18.12.2
Any judgment obtained in England in relation to a Finance Document will be
recognised and enforced in its jurisdiction of incorporation.

18.13
No filing or stamp taxes

Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar tax be
paid on or in relation to the Finance Documents or the transactions contemplated
by the Finance Documents (which for these purposes does not include a Transfer
Certificate or other transfer or disposal of any Finance Party’s rights or
obligations under a Finance Document or any stamp, registration or similar tax
that may be imposed on enforcement of any security).
18.14
No misleading information

18.14.1
Save as disclosed to the Agent prior to the date of this Agreement, any factual
information provided by any member of the Group to any Finance Party in
connection with the Facility was true and accurate in all material respects as
at the date it was provided or as at the date (if any) at which it is stated.






--------------------------------------------------------------------------------





18.14.2
Nothing has occurred or been omitted from the information provided to the Agent
in connection with the Facility and no information has been given or withheld
that results in the information provided being untrue or misleading in any
material respect.

18.15
Pari Passu ranking

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.
18.16
Licence

Each Licence is in full force and effect and there is no investigation or
proceeding current, pending or threatened which could, if adversely determined,
result in the termination of any Licence.
18.17
Anti-corruption law

Each member of the Group has conducted its businesses in compliance with
applicable anti-corruption laws and has instituted and maintained policies and
procedures designed to promote and achieve compliance with such laws.
18.18
Sanctions

18.18.1
No member of the Group nor, to the knowledge of the Borrower, any of their
directors or officers:

(a)
is a Restricted Party; or

(b)
is located or resident in or organised under the laws of a country or territory
that is the subject of country-wide or territory-wide Sanctions; or

(c)
has received notice of, or is aware of, any claim, action, suit, proceeding or
investigation against it with respect to Sanctions by any Sanctions Authority.

18.18.2
The Borrower shall ensure that each member of the Group will ensure that
appropriate policies, procedures, controls and safeguards are in place designed
to prevent any action being taken that would be contrary to ‎18.18.1.

18.18.3
Nothing in this Clause ‎18.18 shall create or establish an obligation or right
for any member of the Group to the extent that, by agreeing to it, compliance
with it, exercising it, having such obligation or right, or otherwise, it would
be placed in violation of any law applicable to it.

18.18.4
The Borrower shall only represent or warrant under this Clause ‎18.18 to the
extent that giving or complying with such representation does not result in any
violation of, conflict with or liability under Council Regulation EC No.2271/96
(the “Blocking Regulation”).

18.18.5
This Clause ‎18.18 shall only apply for the benefit of a Lender to the extent
that the representation under this Clause ‎18.18 would not result in any
violation of, conflict with or liability under the Blocking Regulation.

18.19
Times for making representations






--------------------------------------------------------------------------------





18.19.1
The representations set out in this Clause are made by the Borrower on the date
of this Agreement.

18.19.2
The representations in Clauses ‎18.2 (Status) to ‎18.5 (Non conflict)
(inclusive), ‎18.6.1 (No default), ‎18.7 (Authorisations), ‎18.8 (Financial
statements) and ‎18.12 (Governing Law and Enforcement) are deemed to be repeated
by the Borrower on the first day of each Interest Period.

18.19.3
When a representation is repeated, it is applied to the circumstances existing
at the time of repetition.

19.
INFORMATION COVENANTS

19.1
Financial statements

19.1.1
The Borrower must supply to the Agent:

(a)
its and each of the Distribution Companies’ audited consolidated financial
statements for each of their financial years; and

(b)
its interim consolidated financial statements for the first half-year of each of
its financial years.

19.1.2
All financial statements must be supplied as soon as they are available and:

(a)
in the case of the Borrower’s and each of the Distribution Companies’ audited
consolidated financial statements, within 180 days; and

(b)
in the case of the Borrower’s interim financial statements, within 90 days,

of the end of the relevant financial period.
19.2
Form of Financial Statements

If any financial statement delivered or to be delivered to the Agent pursuant to
Clause ‎19.1 (Financial Statements) is not to be or, as the case may be, has not
been prepared in accordance with Applicable Accounting Principles:
19.2.1
the Borrower shall notify the Agent no later than concurrently with the delivery
of the relevant financial statements;

19.2.2
if the effect of the change (when aggregated with any other change since the
date of the Original Financial Statements) to the basis on which the relevant
financial statements were prepared results in a deviation of equal to or greater
than 3 per cent. from the result of the calculation of financial ratios in
Clause ‎20.3 (Interest Cover) and Clause ‎20.4 (Asset Cover) and/or the
definitions of the terms used in Clause ‎20 (Financial Covenants) had such
change or changes (as applicable) not occurred, if the Agent so requests:

(a)
the Borrower shall deliver to the Agent a description of the change or changes
(as applicable) and sufficient information to enable the Lenders to determine
whether Clause ‎20.3 (Interest Cover) and Clause ‎20.4 (Asset Cover) have been
complied with and to make an accurate comparison between the financial position
indicated in those financial statements and the Original Financial Statements;
and






--------------------------------------------------------------------------------





(b)
the Borrower and the Agent shall enter into negotiations in good faith with a
view to agreeing any amendments to this Agreement which may be necessary to
ensure that the change does not result in any material alteration in the
commercial effect of the financial ratios in Clause ‎20.3 (Interest Cover) and
Clause ‎20.4 (Asset Cover) and/or the definitions of the terms used in Clause
‎20 (Financial Covenants);

19.2.3
if the amendments contemplated in paragraph ‎19.2.2 above are agreed by the
Borrower and the Majority Lenders within 25 days, those amendments shall take
effect in accordance with the terms of that agreement; and

19.2.4
if the amendments contemplated in paragraph ‎19.2.2 above are not so agreed
within 25 days, the Borrower shall, with all subsequent financial statements to
be delivered to the Agent pursuant to Clause ‎19.1 (Financial Statements),
deliver to the Agent sufficient information to enable the Lenders to determine
whether Clause ‎20.3 (Interest Cover) and Clause ‎20.4 (Asset Cover) have been
complied with and to make an accurate comparison between the financial position
indicated in those financial statements and the Original Financial Statements.

19.3
Compliance Certificate

19.3.1
The Borrower must supply to the Agent a Compliance Certificate with each set of
its financial statements delivered to the Agent under this Agreement.

19.3.2
Each Compliance Certificate must be signed by two directors of the Borrower.

19.4
Information - miscellaneous

The Borrower must supply to the Agent:
19.4.1
copies of all documents despatched by the Borrower to its creditors generally
(or any class of them) (in each case other than any Affiliate of the Borrower)
at the same time as they are despatched;

19.4.2
promptly, details of the loss of any Licence or any communication from OFGEM or
other government agency regarding any potential or threatened loss of any
Licence;

19.4.3
written notice of the details of any proposed changes to a Licence which are
reasonably likely to have a Material Adverse Effect as soon as reasonably
practicable after becoming aware of the same; and

19.4.4
if an Event of Default is continuing, promptly on request by the Agent, such
further information regarding the financial condition, business and operations
of the Group as any Finance Party through the Agent may reasonably request.

19.5
Notification of Default

The Borrower must notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence.
19.6
Use of websites

19.6.1
Except as provided below, the Borrower may deliver any information under this
Agreement to the Agent by posting it on to an electronic website if:






--------------------------------------------------------------------------------





(a)
the Borrower and the Agent designate an electronic website for this purpose;

(b)
the Borrower notifies the Agent of the address of and password for the website;
and

(c)
the information posted is in a format agreed between the Borrower and the Agent.

19.6.2
The Borrower must promptly upon becoming aware of its occurrence, notify the
Agent if:

(a)
the website cannot be accessed;

(b)
the website or any information on the website is infected by any electronic
virus or similar software;

(c)
the password for the website is changed; or

(d)
any information to be supplied under this Agreement is posted on the website or
amended after being posted.

If the circumstances in paragraphs (a) or (b) above occur, the Borrower must
supply any information required under this Agreement in paper form.
19.7
Know your customer requirements

19.7.1
If:

(a)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

(b)
any change in the status of the Borrower (or a Holding Company of the Borrower)
after the date of this Agreement; or

(c)
a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges a Lender (or, in the case of paragraph (c) above, any prospective new
Lender) to comply with “know your customer requirements” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Borrower shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (c) above, on behalf of any prospective new Lender) in order for
the relevant Lender or, in the case of the event described in paragraph (c)
above, any prospective new Lender to carry out and be satisfied it has complied
with all necessary “know your customer requirements” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.
19.7.2
Each Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all






--------------------------------------------------------------------------------





necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Finance
Documents.
20.
FINANCIAL COVENANTS

20.1
Definitions

In this Clause:
“Cash” means, at any time, cash denominated in a currency of an Acceptable
Jurisdiction in hand or at bank and (in the latter case) credited to an account
in the name of a member of the Group with an Acceptable Bank and to which a
member of the Group is alone (or together with other members of the Group)
beneficially entitled and for so long as:
(a)
that cash is repayable within 90 days after the relevant date of calculation;

(b)
repayment of that cash is not contingent on the prior discharge of any other
indebtedness of any member of the Group or of any other person whatsoever or on
the satisfaction of any other condition;

(c)
there is no Security Interest over that cash other than Security Interests
permitted under Clause ‎21.5.3 (Negative pledge); and

(d)
the cash is freely and (except as mentioned in paragraph (a) above) immediately
available to be applied in repayment or prepayment of the Facility.

“Cash Equivalent Investments” means at any time:
(a)
certificates of deposit maturing within one year after the relevant date of
calculation and issued by an Acceptable Bank;

(b)
any investment in marketable debt obligations issued or guaranteed by the
government of an Acceptable Jurisdiction or by an instrumentality or agency of
any of them having an equivalent credit rating, maturing within one year after
the relevant date of calculation and not convertible or exchangeable to any
other security;

(c)
commercial paper not convertible or exchangeable to any other security:

(i)
for which a recognised trading market exists;

(ii)
issued by an issuer incorporated in an Acceptable Jurisdiction;

(iii)
which matures within one year after the relevant date of calculation; and

(iv)
which has a credit rating of either A-1 or higher by Standard & Poor’s Rating
Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody’s
Investors Service Limited, or, if no rating is available in respect of the
commercial paper, the issuer of which has, in respect of its long- term
unsecured and non-credit enhanced debt obligations, an equivalent rating;

(d)
Sterling bills of exchange eligible for rediscount at the Bank of England (or
their dematerialised equivalent) and accepted by an Acceptable Bank;

(e)
any investment in money market funds which:






--------------------------------------------------------------------------------





(i)
have a credit rating of either A-1 or higher by Standard & Poor’s Rating
Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody’s
Investors Service Limited;

(ii)
invest substantially all their assets in securities of the types described in
paragraphs (a) to (d) above; and

(iii)
can be turned into cash on not more than 30 days’ notice; or

(f)
any other debt security approved by the Majority Lenders,

in each case, denominated in a currency of an Acceptable Jurisdiction and to
which any member of the Group is alone (or together with other members of the
Group) beneficially entitled at that time and which is not issued or guaranteed
by any member of the Group or subject to any Security Interest (other than
Security Interests permitted under Clause ‎21.5.3 (Negative pledge)).
“Consolidated EBITDA” means the consolidated net pre-taxation profits of the
Group for a Calculation Period as adjusted by:
(a)
adding back Interest Payable;

(b)
taking no account of any exceptional or extraordinary item;

(c)
excluding any amount attributable to minority interests;

(d)
adding back depreciation and amortisation; and

(e)
taking no account of any revaluation of an asset or any loss or gain over book
value arising on the disposal of an asset (otherwise than in the ordinary course
of trading) by a member of the Group during that Calculation Period.

“Interest Payable” means, in relation to any Calculation Period, all interest
payable and similar charges of the Group expressed in the relevant currency and
determined on a consolidated basis in accordance with Applicable Accounting
Principles but excluding interest payable or similar charges of the Group in
relation to:
(a)
intra-Group items; and

(b)
any loans from Affiliates (other than any member of the Group) and shareholder
loans to the extent that such loans from Affiliates and/or shareholder loans are
subordinated on the terms set out in a Subordination Deed.

“Regulatory Asset Value” means at any date, the regulatory asset value of the
Distribution Companies for such date as last determined and notified by OFGEM
(interpolated as necessary and adjusted for additions to the regulatory asset
value and adjusted as appropriate for out-turn inflation / regulatory
depreciation).
“Total Net Debt” means, at any time, the consolidated Financial Indebtedness of
the Group which is required to be accounted for as debt in the consolidated
annual financial statements of the Group less the aggregate at such time of all
Cash or Cash Equivalent Investments held by any member of the Group excluding:
(a)
intra-Group items; and






--------------------------------------------------------------------------------





(b)
loans from Affiliates (other than any member of the Group) and shareholder
loans, to the extent that such loans from Affiliates and/or shareholder loans
are subordinated on the terms set out in a Subordination Deed.

20.2
Interpretation

20.2.1
Except as provided to the contrary in this Agreement, an accounting term used in
this Clause is to be construed in accordance with the principles applied in
connection with the Original Financial Statements.

20.2.2
Any amount in a currency other than Sterling is to be taken into account at its
Sterling equivalent calculated on the basis of:

(a)
the Agent’s spot rate of exchange for the purchase of the relevant currency in
the London foreign exchange market with Sterling at or about 11.00 a.m. on the
day the relevant amount falls to be calculated; or

(b)
if the amount is to be calculated on the last day of a financial period of the
Borrower, the relevant rates of exchange used by the Borrower in, or in
connection with, its financial statements for that period.

20.2.3
No item must be credited or deducted more than once in any calculation under
this Clause.

20.3
Interest cover

The Borrower must ensure that the ratio of Consolidated EBITDA to Interest
Payable is not, on the last day of each Calculation Period, less than 3:1.
20.4
Asset Cover

The Borrower must ensure that on the last day of each Calculation Period, Total
Net Debt does not exceed 87.5% of the Regulatory Asset Value.
20.5
Calculation of Interest Payable

For the purpose of the financial covenant set out in Clause ‎20.3 (Interest
cover), in relation to any Calculation Period ending less than 12 months from
the date of this Agreement, Interest Payable shall be calculated ignoring any
amounts accrued before the date of this Agreement and in respect of the period
after the date of this Agreement shall be increased by a factor of A/B where ‘A’
is 365 and ‘B’ is the total number of calendar days between the date of this
Agreement and the last day of such Calculation Period.
21.
GENERAL COVENANTS

21.1
General

The Borrower agrees to be bound by the covenants set out in this Clause relating
to it and, where the covenant is expressed to apply to each Distribution Company
or each member of the Group, the Borrower must ensure that each Distribution
Company or each of its Subsidiaries, as the case may be, performs that covenant.
21.2
Authorisations






--------------------------------------------------------------------------------





The Borrower must promptly obtain, maintain and comply with the terms of any
authorisation required under any law or regulation to enable it to perform its
obligations under, or for the validity or enforceability of, any Finance
Document.
21.3
Compliance with laws

Each member of the Group must comply in all respects with all laws to which it
is subject where failure to do so is reasonably likely to have a Material
Adverse Effect.
21.4
Pari passu ranking

The Borrower must ensure that its payment obligations under the Finance
Documents rank at least pari passu with all its other present and future
unsecured and unsubordinated payment obligations, except for obligations
mandatorily preferred by law applying to companies generally.
21.5
Negative pledge

In this Clause ‎21.5, “Quasi-Security” means an arrangement or transaction
described in Clause ‎21.5.2 below.
21.5.1
Except as provided below, none of the Borrower, any Distribution Company nor any
Holding Company of a Distribution Company (to the extent such Holding Company is
a member of the Group) may create or allow to exist any Security Interest or
Quasi-Security on any of its assets.

21.5.2
Except as provided below, none of the Borrower, any Distribution Company nor any
Holding Company of a Distribution Company (to the extent such Holding Company is
a member of the Group) may:

(a)
sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by the Borrower or any other member of
the Group;

(b)
sell, transfer or otherwise dispose of any of its receivables on recourse terms;

(c)
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

(d)
enter into any other preferential arrangement having a similar effect,

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
21.5.3
Clauses ‎21.5.1 and ‎21.5.2 do not apply to:

(a)
any Security Interest or Quasi-Security created over the assets of or any shares
or other ownership interests in any entity which becomes a member of the Group
after the date of this Agreement as a result of a Permitted Acquisition provided
that the Security Interest or Quasi- Security is removed or discharged within 6
months of the date of such acquisition;

(b)
any Security Interest or Quasi-Security created under or in connection with or
arising out of the Balancing and Settlement Code or any transactions or






--------------------------------------------------------------------------------





arrangements entered into in connection with the management of risks relating
thereto;
(c)
in respect of overdue amounts which have not been overdue for more than 30 days
and/or are being contested in good faith, liens arising solely by operation of
law or by order of a court or tribunal (or by an agreement of similar effect)
and/or in the ordinary course of day to day business or operations;

(d)
any Security Interest or Quasi-Security arising out of title retention
provisions in a supplier’s standard conditions of supply of goods acquired in
the ordinary course of business or operations;

(e)
any Security Interest or Quasi-Security created on any asset acquired after the
date of this Agreement for the sole purpose of financing or re- financing that
acquisition and securing a principal, capital or nominal amount not exceeding
the cost of that acquisition, provided that the Security Interest or
Quasi-Security is removed or discharged within 6 months of the date of
acquisition of such asset;

(f)
any Security Interest or Quasi-Security outstanding on or over any asset
acquired after the date of this Agreement and in existence at the date of such
acquisition, provided that the Security Interest or Quasi-Security is removed or
discharged within 6 months of the date of acquisition of such asset;

(g)
any Security Interest or Quasi-Security created or outstanding on or over any
asset of any company which becomes a Subsidiary of the Borrower after the date
of this Agreement where such Security Interest or Quasi- Security is created
prior to the date on which such company becomes a Subsidiary of the Borrower and
is not created or increased in contemplation of such company being acquired
and/or becoming a Subsidiary of the Borrower and the Security Interest or
Quasi-Security is removed or discharged within 6 months of the date of such
company becoming a Subsidiary of the Borrower;

(h)
any Security Interest or Quasi-Security created on any asset to secure any
Financial Indebtedness incurred in connection with the financing of any asset or
project in respect of which the repayment of that Financial Indebtedness is to
be made from the revenues arising out of, or other proceeds of realisation from,
that asset or project, with recourse to those revenues and proceeds and other
assets used in connection with, or forming the subject matter of, that asset or
project but without recourse to any other assets of the Group;

(i)
any netting arrangements under any swap or other hedging transaction which is on
standard market terms;

(j)
any Security Interest or Quasi-Security created or outstanding on or over assets
of:

(i)
the Borrower provided that the aggregate outstanding principal or nominal amount
secured by all Security Interests and Quasi- Security created or outstanding
under this exception on or over such assets shall not at any time exceed
£5,000,000 or its equivalent; and

(ii)
a Distribution Company provided that the aggregate outstanding principal or
nominal amount secured by all Security Interests and






--------------------------------------------------------------------------------





Quasi-Security created or outstanding under this exception on or over such
assets shall not at any time exceed £20,000,000 or its equivalent for each
Distribution Company.
21.6
Disposals

21.6.1
Except as provided below, no member of the Group may, either in a single
transaction or in a series of transactions and whether related or not, dispose
of all or any part of its assets (other than cash).

21.6.2
Clause ‎21.6.1 does not apply to:

(a)
any disposal made in the ordinary course of day to day business or operations of
the disposing entity;

(b)
disposals on normal commercial terms of obsolete assets or assets no longer
required for the purpose of the relevant member of the Group’s business or
operations;

(c)
any realisation of investments acquired, purchased or made by the temporary
application of funds not immediately required in the relevant member of the
Group’s business or operations;

(d)
the exchange of assets for other assets of a similar or superior nature and
value (other than an exchange of a non-cash asset for cash), or the sale of
assets on normal commercial terms for cash which is payable in full on the
completion of the sale and is to be, and is, applied in or towards the purchase
of similar assets within six months;

(e)
the disposal of assets by one wholly-owned Subsidiary of the Borrower to another
or (if the consideration for the disposal does not exceed a normal commercial
consideration) to the Borrower by one of its Subsidiaries;

(f)
disposals in connection with sale-and-leaseback or sale and repurchase
transactions or any other form of “off balance sheet” financing, provided that
the aggregate book value (in the books of the disposing party) of all assets the
subject of all such disposals made during the period commencing on the date of
this Agreement and ending on the date when no amount remains payable under this
Agreement shall not exceed £100,000,000 or its equivalents; and

(g)
any disposal of any assets (including shares) other than:

(i)
any shares held in any Distribution Company or in any Holding Company of a
Distribution Company; and

(ii)
any assets of a Distribution Company,

for cash where the higher of the market value and net consideration receivable
(when aggregated with the higher of the market value and net consideration
receivable for any other sale, lease, licence, transfer or other disposal of any
such assets which is not permitted under any other paragraph of this Clause
‎21.6.2) does not exceed 10% of the Regulatory Asset Value at the relevant time.
21.7
Environmental matters






--------------------------------------------------------------------------------





21.7.1
The Borrower will and will ensure that each Distribution Company will comply
with all applicable Environmental Law and other regulations, orders or other law
applicable to the conduct of the business of the supply or distribution of
electricity, in each case, where failure to do so would have a Material Adverse
Effect.

21.7.2
The Borrower will, promptly upon becoming aware of the same, inform the Agent in
writing of:

(a)
any Environmental Claim against it or any Distribution Company which is current,
pending or threatened; and

(b)
any facts or circumstances which are reasonably likely to result in any
Environmental Claim being commenced or threatened against it or any Distribution
Company,

where the claim, if determined against that member of the Group, would have a
Material Adverse Effect.
21.8
Insurance

Each member of the Group must insure its business and assets with insurance
companies to such an extent and against such risks as that member of the Group
reasonably considers to be appropriate, having regard to the insurance
arrangements of companies engaged in similar business.
21.9
Merger

The Borrower shall not enter into any amalgamation, demerger, merger, corporate
reconstruction or reorganisation.
21.10
Change of business

The Borrower shall procure that no substantial change is made to the general
nature of the business of the Borrower or the Group taken as a whole from that
carried on at the date of this Agreement.
21.11
Acquisitions

21.11.1
Except as provided below neither the Borrower nor any other member of the Group
may acquire a company or any shares or securities or a business or undertaking
(or, in each case, any interest in any of them).

21.11.2
Clause ‎21.11.1 does not apply to:

(a)
an acquisition by a member of the Group of an asset sold, leased, transferred or
otherwise disposed of by another member of the Group as permitted under Clause
‎21.6 (Disposals) above; or

(b)
any Permitted Acquisition.

21.12
Prohibition on Debt Purchase Transactions of the Group

The Borrower shall not, and shall procure that no other member of the Group
shall, enter into any Debt Purchase Transaction.





--------------------------------------------------------------------------------





21.13
Prohibitions on Subsidiary Financial Indebtedness

The Borrower shall procure that no member of the Group (other than the Borrower,
any Distribution Company or any Subsidiary which is not a Holding Company of a
Distribution Company) will incur or allow to remain outstanding any Financial
Indebtedness (other than Financial Indebtedness owed to another member of the
Group).
21.14
Arm’s length transactions

The Borrower shall not (and shall ensure that no member of the Group shall)
enter into any material transactions with any other member of the PPL Group
except on arm’s length terms and for full market value (or on terms which are
more favourable to the Group).
21.15
Pensions

21.15.1
The Borrower shall ensure that no action or omission is taken by any member of
the Group in relation to a pension scheme which has or is reasonably likely to
have a Material Adverse Effect (including, without limitation, the termination
or commencement of winding-up proceedings of any such pension scheme).

21.15.2
Except in respect of WPD South Wales Plc for the Western Power Utilities Pension
Scheme, the Infralec 92 Scheme and the WPD Group Electricity Supply Pension
Scheme (and in the case of merger, the CN Group of the ESPS) the Borrower shall
ensure that no member of the Group is an employer (for the purposes of sections
38 to 51 of the Pensions Act 2004) of an occupational pension scheme which is
not a money purchase scheme (both terms as defined in the Pension Schemes Act
1993) or “connected” with or an “associate” of (as those terms are used in
sections 38 or 43 of the Pensions Act 2004) such an employer.

21.16
Licence

The Borrower will procure that each Distribution Company will at all times:
21.16.1
comply with the terms of its Licence in all material respects;

21.16.2
without prejudice to the generality of Clause ‎21.16.1, comply with the ring
fencing provisions of its Licence in all respects; and

21.16.3
not take any action or make any omission which is reasonably likely to result in
the revocation or termination of its Licence,

in each case if failure to do so would have or would be reasonably likely to
have a Material Adverse Effect.
21.17
Dividends and Distribution

The Borrower (and any other member of the Group) will be permitted, at any time,
to:
21.17.1
declare, make or pay any dividend, charge, fee or other distribution (or
interest on any unpaid dividend, charge, fee or other distribution) (whether in
cash or in kind) on or in respect of its share capital (or any class of its
share capital);

21.17.2
repay or distribute any dividend or share premium reserve;






--------------------------------------------------------------------------------





21.17.3
pay or allow any member of the Group to pay any management, advisory or other
fee to or to the order of any of the shareholders of the Borrower or their
Affiliates (not being members of the Group);

21.17.4
redeem, repurchase, defease, retire or repay any of its share capital or resolve
to do so;

21.17.5
make a loan to any of the shareholders of the Borrower or their Affiliates (not
being members of the Group); or

21.17.6
repay or prepay any amount (in case or in kind) (including, without limitation,
in respect of principal, interest, capitalised interest, commission, charges and
fees) under any loan from the shareholders of the Borrower or their Affiliates
(not being members of the Group),

provided that, on or prior to the date of such payment, the Borrower has
delivered a certificate to the Agent confirming that, taking into account such
payment, Total Net Debt will not exceed 85% and the Borrower will be in
compliance with its obligations under Clause ‎20.3 (Interest Cover) in each case
on each of the two immediately succeeding Calculation Dates.
21.18
Sanctions

21.18.1
The Borrower shall ensure that no member of the Group directly or indirectly:

(a)
uses, lends, contributes or otherwise makes available any part of the proceeds
of the Loan:

(i)
for the purpose of financing any trade, business or other activities involving,
or for the benefit of, any Restricted Party; or

(ii)
in any other manner that results in any person being in breach of any Sanctions
or becoming a Restricted Party; or

(b)
funds all or part of any payment in connection with a Finance Document out of
proceeds derived from transactions with a Restricted Party.

21.18.2
The Borrower shall ensure that each member of the Group will ensure that
appropriate policies, procedures, controls and safeguards are in place designed
to prevent any action being taken that would be contrary to Clause ‎21.18.1.

21.18.3
Nothing in this Clause ‎21.18 shall create or establish an obligation or right
for any member of the Group to the extent that, by agreeing to it, compliance
with it, exercising it, having such obligation or right, or otherwise, would be
placed in violation of any law applicable to it.

21.18.4
The Borrower shall only undertake under this Clause ‎21.18 to the extent that
giving or complying with such undertaking does not result in any violation of,
conflict with or liability under the Blocking Regulation.

21.18.5
This Clause ‎21.18 shall only apply for the benefit of a Finance Party to the
extent that this Clause ‎21.18 would not result in any violation of, conflict
with or liability under the Blocking Regulation.

21.19
Anti-corruption law






--------------------------------------------------------------------------------





21.19.1
The Borrower shall not (and shall ensure that no other member of the Group will)
directly or indirectly use the proceeds of the Facility for any purpose which
would breach the Bribery Act 2010, the United States Foreign Corrupt Practices
Act of 1977 or other similar legislation in other jurisdictions.

21.19.2
The Borrower shall (and shall ensure that each other member of the Group will):

(a)
conduct its business in compliance with applicable anti-corruption laws; and

(b)
maintain policies and procedures designed to promote and achieve compliance with
such laws.

22.
EVENTS OF DEFAULT

22.1
Events of Default

Each of the events set out in this Clause (other than in Clause ‎22.14
(Acceleration)) is an Event of Default.
22.2
Non-payment

The Borrower fails to pay any sum payable under any Finance Document when due
unless its failure to pay is caused by:
22.2.1
administrative or technical error; or

22.2.2
a Disruption Event,

and payment is made within five Business Days of its due date.
22.3
Breach of other obligations

22.3.1
The Borrower does not perform or comply with its obligations under Clause ‎20
(Financial Covenants).

22.3.2
The Borrower does not perform or comply with any of its other obligations under
any Finance Document (other than those referred to in Clause ‎22.2 (Non-
payment) and in Clause ‎22.3.1) in any material respect or any representation or
warranty by the Borrower in this Agreement (or in any document delivered under
this Agreement is or proves to have been incorrect when made or deemed repeated,
unless the non-compliance or circumstance giving rise to the misrepresentation,
as the case may be, is capable of remedy and is not remedied within 20 Business
Days of the earlier of the Agent giving notice requiring the same to be remedied
and the Borrower becoming aware of such non-compliance or misrepresentation, as
the case may be.

22.4
Cross-default

22.4.1
Any Financial Indebtedness of the Borrower or any Distribution Company is not
paid when due nor within any originally applicable grace period.

22.4.2
Any Financial Indebtedness of the Borrower or any Distribution Company is
declared to be or otherwise becomes due and payable prior to its specified
maturity as a result of an event of default (however described).






--------------------------------------------------------------------------------





22.4.3
Any commitment for any Financial Indebtedness of the Borrower or any
Distribution Company is cancelled or suspended by a creditor of that member of
the Group as a result of an event of default (however described).

22.4.4
Any creditor of the Borrower or any Distribution Company becomes entitled to
declare any Financial Indebtedness of any member of the Group due and payable
prior to its specified maturity as a result of an event of default (however
described).

22.4.5
No Event of Default will occur under this Clause ‎22.4:

(a)
in respect of any Financial Indebtedness in respect of:

(i)
intra-Group items; or

(ii)
loans from Affiliates (other than any member of the Group) and/or shareholder
loans to the extent that such loans from Affiliates and/or shareholder loans are
subordinated on the terms set out in a Subordination Deed; or

(b)
unless and until the aggregate amount of such Financial Indebtedness falling
within Clauses ‎22.4.1 to ‎22.4.4 is more than £20,000,000 or its equivalent in
any other currency or currencies.

22.5
Insolvency

22.5.1
Any of the following occurs in respect of the Borrower:

(a)
it is unable to pay its debts generally as they fall due or is declared to be
unable to pay its debts under applicable law;

(b)
it suspends making payments on all or any class of its debts or publicly
announces an intention to do so;

(c)
by reason of actual or anticipated financial difficulties, it begins
negotiations with all or any class of its creditors for the general rescheduling
of its indebtedness; or

(d)
a moratorium is declared in respect of any of its indebtedness.

22.5.2
If a moratorium occurs in respect of the Borrower, the ending of the moratorium
will not remedy any Event of Default caused by the moratorium.

22.6
Insolvency proceedings

22.6.1
Except as provided below, any of the following occurs in respect of the
Borrower:

(a)
a suspension of payments, a moratorium of any indebtedness or a reorganisation
(by way of voluntary arrangement, scheme of arrangement or otherwise);

(b)
any person presents a petition for its winding-up, administration or
dissolution;

(c)
an order for its winding-up, administration or dissolution is made;






--------------------------------------------------------------------------------





(d)
any liquidator, trustee in bankruptcy, judicial custodian, compulsory manager,
receiver, administrative receiver, administrator or similar officer is appointed
in respect of it or any of its assets;

(e)
its directors or other officers request the appointment of a liquidator, trustee
in bankruptcy, judicial custodian, compulsory manager, receiver, administrative
receiver, administrator or similar officer;

(f)
enforcement of any Security over any of its assets; or

(g)
any other analogous step or procedure is taken in any jurisdiction.

22.6.2
Clause ‎22.6.1 does not apply to:

(a)
a petition for winding-up presented by a creditor which is being actively
contested in good faith and with due diligence and with a reasonable prospect of
success;

(b)
a voluntary solvent winding-up, amalgamation, reconstruction or reorganisation
or otherwise part of a solvent scheme of arrangement;

(c)
any action, legal proceedings or other step over or relating to assets (other
than, in the case of Clause ‎22.6.1(f), the shares of any immediate Subsidiary
of the Borrower which is a Holding Company of any Distribution Company) the
aggregate value of which does not exceed £20,000,000 (or its equivalent in other
currencies.

22.7
Creditors’ process

A distress, attachment, execution or other legal process (in each case other
than to the extent such process is frivolous or vexatious) which is material in
relation to the Borrower’s ability to perform its payment obligations under this
Agreement is levied, enforced or sued out on or against the assets of the
Borrower and is not discharged or stayed within 30 days.
22.8
Licence

Either:
22.8.1
notice is given to revoke or terminate any Licence unless such termination is
being contested in good faith and such notice is revoked or cancelled within 14
days of notice being given; or

22.8.2
any Licence is revoked,

in either case, other than in circumstances which permit the Borrower or the
relevant Distribution Company to carry on the distribution business of the
relevant Distribution Company either without a licence as a result of any change
in the Act or regulatory regime or with a new licence, permitting the
distribution of electricity in the authorised areas covered by the relevant
Licence, issued under the Act or pursuant to the Utilities Act, 2000.
22.9
Unlawfulness and invalidity

22.9.1
It is or becomes unlawful for the Borrower to perform any of its obligations
under the Finance Documents in any material respect.






--------------------------------------------------------------------------------





22.9.2
Any obligation or obligations of the Borrower under any Finance Documents are
not (subject to the Legal Reservations) or cease to be legal, valid, binding or
enforceable and the cessation individually or cumulatively materially and
adversely affects the interests of the Lenders under the Finance Documents.

22.10
Cessation of business

The Borrower or any Distribution Company suspends or ceases to carry on (or
threatens to suspend or cease to carry on) all or a material part of its
business except as a result of a disposal permitted by Clause ‎21.6 (Disposals).
22.11
Repudiation and rescission of agreements

The Borrower rescinds or purports to rescind or repudiates or purports to
repudiate a Finance Document or evidences an intention to rescind or repudiate a
Finance Document.
22.12
Ownership of the Distribution Companies

The Borrower ceases to own (directly or indirectly) 100% of the shares in any
Distribution Company.
22.13
Expropriation

The authority or ability of the Borrower or any Distribution Company to conduct
its business is limited or wholly or substantially curtailed by any seizure,
expropriation, nationalisation, intervention, restriction or other action by or
on behalf of any governmental, regulatory or other authority or other person in
relation to the Borrower or any Distribution Company or, in each case, any of
their respective assets, in a manner or to an extent that has or is reasonably
likely to have a Material Adverse Effect.
22.14
Acceleration

If an Event of Default is outstanding, the Agent may, and shall if so directed
by the Majority Lenders, by notice to the Borrower:
22.14.1
cancel the Total Commitments; and/or

22.14.2
declare that all or part of any amounts outstanding under the Finance Documents
are:

(a)
immediately due and payable; and/or

(b)
payable on demand by the Agent.

Any notice given under this Clause will take effect in accordance with its
terms.
23.
CONDUCT OF BUSINESS BY THE FINANCE PARTIES

Subject to Clause ‎12.4 (Tax Credit), no provision of this Agreement will:
23.1.1
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

23.1.2
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or






--------------------------------------------------------------------------------





23.1.3
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

24.
EVIDENCE AND CALCULATIONS

24.1
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
24.2
Certificates and determinations

Any certification or determination by a Finance Party of a rate or amount under
the Finance Documents will be, in the absence of manifest error, conclusive
evidence of the matters to which it relates.
24.3
Calculations

Any interest or fee accruing under this Agreement accrues from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 365
days fixed.
25.
OTHER INDEMNITIES

25.1
Currency indemnity

25.1.1
The Borrower must, as an independent obligation, indemnify each Finance Party
against any loss or liability which that Finance Party incurs as a consequence
of:

(a)
that Finance Party receiving an amount in respect of the Borrower’s liability
under the Finance Documents; or

(b)
that liability being converted into a claim, proof, judgment or order,

in a currency other than the currency in which the amount is expressed to be
payable under the relevant Finance Document.
25.1.2
Unless otherwise required by law, the Borrower waives any right it may have in
any jurisdiction to pay any amount under the Finance Documents in a currency
other than that in which it is expressed to be payable.

25.2
Other indemnities

The Borrower shall within 15 days of demand indemnify the Agent and each Lender
against any funding or other cost, loss, expense or liability in an amount
certified by it in reasonable detail (together with documentation in support)
sustained or incurred by it as a direct result of:
25.2.1
the occurrence of any Event of Default;

25.2.2
(other than by reason of negligence or default by a Finance Party) a Loan not
being made after a Request has been delivered; or

25.2.3
the Loan (or part of the Loan) not being prepaid in accordance with a notice of
prepayment given by the Borrower.






--------------------------------------------------------------------------------





25.3
Indemnity to the Agent

The Borrower shall within 15 days of demand indemnify the Agent against any
cost, loss or liability incurred by the Agent (acting reasonably) as a result
of:
25.3.1
investigating any event which it reasonably believes is a Default;

25.3.2
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised; or

25.3.3
instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement.

26.
EXPENSES

26.1
Initial costs

The Borrower must pay to the Original Lender and the Agent promptly on demand
the amount of all costs and expenses (including legal fees, subject to any
agreed caps) reasonably incurred by it in connection with the negotiation,
preparation, printing and execution of the Finance Documents.
26.2
Subsequent costs

The Borrower must pay to the Agent promptly on demand the amount of all costs
and expenses (including legal fees, subject to any agreed caps) reasonably
incurred by it in connection with:
26.2.1
the negotiation, preparation, printing and execution of any Finance Document
(other than a Transfer Certificate or Assignment Agreement) executed after the
date of this Agreement; and

26.2.2
any amendment, waiver or consent requested by or on behalf of the Borrower or
specifically allowed by this Agreement.

26.3
Enforcement costs

The Borrower must pay to each Finance Party the amount of all costs and expenses
(including legal fees) incurred by it in connection with the enforcement of, or
the preservation of any rights under, any Finance Document.
27.
AMENDMENTS AND WAIVERS

27.1
Required consents

27.1.1
Subject to Clause ‎27.2 (All Lender matters), any term of the Finance Documents
may be amended or waived only with the consent of the Majority Lenders and the
Borrower and any such amendment or waiver will be binding on all Parties.

27.1.2
The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause ‎27.

27.1.3
Without prejudice to the generality of Clauses ‎30.6.3 to ‎30.6.5 (inclusive)
(Rights and discretions), the Agent may engage, pay for and rely on the services
of lawyers in determining the consent level required for and effecting any
amendment, waiver or consent under this Agreement.






--------------------------------------------------------------------------------





27.1.4
Clause ‎29.12.2 (Pro rata interest settlement) applies to this Clause ‎27.

27.2
All Lender matters

27.2.1
Subject to Clause ‎27.2.2, Clause ‎27.4 (Replacement of Screen Rate) and
Clause ‎27.5 (Excluded Commitments), an amendment, waiver of, or in relation to,
any term of any Finance Document that has the effect of changing or which
relates to:

(a)
the definition of “Majority Lenders”;

(b)
an extension to the date of payment of any amount under the Finance Documents;

(c)
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable under the Finance Documents, in
each case other than pursuant to Clause ‎27.4 (Replacement of Screen Rate);

(d)
an increase in any Commitment or the Total Commitments, an extension of the
Availability Period or any requirement that a cancellation of Commitments
reduces the Commitments of the Lenders rateably under the Facility;

(e)
any provision which expressly requires the consent of all the Lenders;

(f)
Clause ‎2.2 (Finance Parties’ rights and obligations), Clause ‎29.1 (Assignments
and transfers by the Lenders), Clause ‎38 (Governing Law), Clause ‎39
(Enforcement) or this Clause ‎27; and

shall not be made or given without the prior consent of all the Lenders.
27.2.2
An amendment or waiver which relates to the rights or obligations of the Agent
or a Reference Bank (each in their capacity as such) may not be effected without
the consent of the Agent or that Reference Bank (as the case may be).

27.3
Disenfranchisement of Defaulting Lenders

27.3.1
For so long as a Defaulting Lender has any Available Commitment, in
ascertaining:

(a)
the Majority Lenders; or

(b)
whether:

(i)
any given percentage (including, for the avoidance of doubt, unanimity) of the
Total Commitments under the Facility; or

(ii)
the agreement of a specified group of Lenders,

has been obtained to approve any request for a consent, waiver, amendment or
other vote of Lenders under the Finance Documents, that Defaulting Lender’s
Commitments will be reduced by the amount of its Available Commitments and, to
the extent that that reduction results in that Defaulting Lender’s Commitments
being zero, that Defaulting Lender shall be deemed not to be a Lender for the
purposes of paragraphs ‎(a) and ‎(b) above.
27.3.2
For the purposes of this Clause ‎27.3, the Agent may assume that the following
Lenders are Defaulting Lenders:






--------------------------------------------------------------------------------





(a)
any Lender which has notified the Agent that it has become a Defaulting Lender;
and

(b)
any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraph (a), (b) or (c) of the definition of
“Defaulting Lender” has occurred,

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the relevant Lender has ceased to be a Defaulting
Lender.
27.4
Replacement of Screen Rate

27.4.1
If a Screen Rate Replacement Event has occurred in relation to LIBOR, any
amendment or waiver which relates to:

(a)
providing for the use of a Replacement Benchmark in place of LIBOR; and

(b)    
(i)
aligning any provision of any Finance Document to the use of that Replacement
Benchmark;

(ii)
enabling that Replacement Benchmark to be used for the calculation of interest
under this Agreement (including, without limitation, any consequential changes
required to enable that Replacement Benchmark to be used for the purposes of
this Agreement);

(iii)
implementing market conventions applicable to that Replacement Benchmark;

(iv)
providing for appropriate fallback (and market disruption) provisions for that
Replacement Benchmark; or

(v)
adjusting the pricing to reduce or eliminate, to the extent reasonably
practicable, any transfer of economic value from one Party to another as a
result of the application of that Replacement Benchmark (and if any adjustment
or method for calculating any adjustment has been formally designated, nominated
or recommended by the Relevant Nominating Body, the adjustment shall be
determined on the basis of that designation, nomination or recommendation),

may be made with the consent of the Agent (acting on the instructions of the
Majority Lenders) and the Borrower.
27.4.2
If any Lender fails to respond to a request for an amendment or waiver described
in Clause ‎27.4.1 above within 15 Business Days (or such longer time period in
relation to any request which the Borrower and the Agent may agree) of that
request being made:

(a)
its Commitment(s) shall not be included for the purpose of calculating the Total
Commitments under the Facility when ascertaining whether any relevant percentage
of Total Commitments has been obtained to approve that request; and






--------------------------------------------------------------------------------





(b)
its status as a Lender shall be disregarded for the purpose of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve that request.

27.4.3
In this Clause:

“Relevant Nominating Body” means any applicable central bank, regulator or other
supervisory authority or a group of them, or any working group or committee
sponsored or chaired by, or constituted at the request of, any of them or the
Financial Stability Board.
“Replacement Benchmark” means a benchmark rate which is:
(i)
formally designated, nominated or recommended as the replacement for a Screen
Rate by:

(A)
the administrator of that Screen Rate (provided that the market or economic
reality that such benchmark rate measures is the same as that measured by that
Screen Rate); or

(B)
any Relevant Nominating Body,

and if replacements have, at the relevant time, been formally designated,
nominated or recommended under both paragraphs, the “Replacement Benchmark” will
be the replacement under paragraph ‎(B) above;
(ii)
in the opinion of the Majority Lenders and the Borrower, generally accepted in
the international or any relevant domestic syndicated loan markets as the
appropriate successor to a Screen Rate; or

(iii)
in the opinion of the Majority Lenders and the Borrower, an appropriate
successor to a Screen Rate.

“Screen Rate Replacement Event” means, in relation to a Screen Rate:
(i)
the methodology, formula or other means of determining that Screen Rate has, in
the opinion of the Majority Lenders, and the Borrower materially changed;

(ii)    
(A)    
(1)
the administrator of that Screen Rate or its supervisor publicly announces that
such administrator is insolvent; or

(2)
information is published in any order, decree, notice, petition or filing,
however described, of or filed with a court, tribunal, exchange, regulatory
authority or similar administrative, regulatory or judicial body which
reasonably confirms that the administrator of that Screen Rate is insolvent,

provided that, in each case, at that time, there is no successor administrator
to continue to provide that Screen Rate;





--------------------------------------------------------------------------------





(B)
the administrator of that Screen Rate publicly announces that it has ceased or
will cease, to provide that Screen Rate permanently or indefinitely and, at that
time, there is no successor administrator to continue to provide that Screen
Rate;

(C)
the supervisor of the administrator of that Screen Rate publicly announces that
that Screen Rate has been or will be permanently or indefinitely discontinued;
or

(D)
the administrator of that Screen Rate or its supervisor announces that that
Screen Rate may no longer be used; or

(iii)
the administrator of that Screen Rate determines that that Screen Rate should be
calculated in accordance with its reduced submissions or other contingency or
fallback policies or arrangements and either:

(A)
the circumstance(s) or event(s) leading to such determination are not (in the
opinion of the Majority Lenders and the Borrower) temporary; or

(B)
that Screen Rate is calculated in accordance with any such policy or arrangement
for a period no less than 15 Business Days; or

(iv)
in the opinion of the Majority Lenders and the Borrower, that Screen Rate is
otherwise no longer appropriate for the purposes of calculating interest under
this Agreement.

27.5
Excluded Commitments

27.5.1
If any Lender fails to respond to a request for a consent, waiver, amendment of
or in relation to any of the terms of any Finance Document or other vote of
Lenders under the terms of this Agreement within 10 Business Days of that
request being made (unless the Borrower and the Agent agree to a longer time
period in relation to any request) then:

(a)
its Commitment and/or participation shall not be included for the purpose of
calculating the Total Commitments or participations under the relevant
Facilities when ascertaining whether any relevant percentage (including, for the
avoidance of doubt, unanimity) of Total Commitments and/or participations has
been obtained to approve that request or carry that vote (as applicable); and

(b)
its status as a Lender shall be disregarded for the purpose of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve that request or carry that vote (as applicable).

27.5.2
In connection with any request or vote in relation to any consent, waiver,
amendment or breach of or in relation to any part of Clause ‎18.18 (Sanctions)
or Clause ‎21.18 (Sanctions) of which a Lender notifies the Agent that it does
not have the benefit:

(a)
its Commitment and/or participation shall not be included for the purpose of
calculating the Total Commitments or participations under the relevant
Facilities when ascertaining whether any relevant percentage (including, for the
avoidance of doubt, unanimity) of Total Commitments and/or participations has
been obtained to approve that request or carry that vote (as applicable); and






--------------------------------------------------------------------------------





(b)
its status as a Lender shall be disregarded for the purpose of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve that request or carry that vote (as applicable).

27.6
Waivers and remedies cumulative

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under a Finance Document shall operate as a waiver of
any such right or remedy or constitute an election to affirm any Finance
Document. No election to affirm any Finance Document on the part of any Finance
Party shall be effective unless it is in writing. No single or partial exercise
of any right or remedy shall prevent any further or other exercise or the
exercise of any other right or remedy. The rights and remedies provided in each
Finance Document are cumulative and not exclusive of any rights or remedies
provided by law.
28.
CHANGES TO THE BORROWER

The Borrower may not assign or transfer any of its rights and obligations under
the Finance Documents.
29.
CHANGES TO THE LENDERS

29.1
Assignments and transfers by the Lenders

Subject to this Clause ‎29, a Lender (an “Existing Lender”) may:
29.1.1
assign any of its rights;

29.1.2
transfer by novation any of its rights and/or obligations; and/or

29.1.3
enter into a sub-participation in respect of its rights,

under the Finance Documents to another bank or financial institution or to a
trust, fund or other entity which is regularly engaged in or established for the
purpose of making, purchasing or investing in loans, securities or other
financial assets (a “New Lender”).
29.2
Borrower consent

29.2.1
The consent of the Borrower is required for any (i) assignment; (ii) transfer;
or (iii) sub-participation involving the transfer of voting rights (a “Voting
Sub-participation”) unless the assignment, transfer of Voting Sub-participation
is:

(a)
to another Lender or an Affiliate of any Lender; or

(b)
made at a time when an Event of Default is continuing.

29.2.2
The consent of the Borrower must not be unreasonably withheld or delayed. The
Borrower will be deemed to have given its consent 10 Business Days after the
Existing Lender has requested it unless consent is expressly refused by the
Borrower within that time.

29.2.3
Notwithstanding the foregoing, the prior consent of the Borrower shall be
required (and the provision of Clause ‎29.2.2 shall not apply) if the assignment
or transfer or Voting Sub-Participation is to a person which is (i) a
Competitor, (ii) a Distressed Debt Fund or (iii) a Hedge Fund, unless in the
case of an assignment or transfer to a Distressed






--------------------------------------------------------------------------------





Debt Fund or a Hedge Fund only, such assignment or transfer is made when an
Event of Default is continuing.
29.3
Other conditions of assignment or transfer

29.3.1
An assignment will only be effective on:

(a)
receipt by the Agent in the Assignment Agreement of written confirmation from
the New Lender (in form and substance satisfactory to the Agent) that the New
Lender will assume the same obligations to the other Finance Parties as it would
have been under had it been the Original Lender; and

(b)
performance by the Agent of all necessary “know your customer” or other similar
checks under all applicable laws and regulations in relation to such assignment
to a New Lender, the completion of which the Agent shall promptly notify to the
Existing Lender and the New Lender.

29.3.2
A transfer will only be effective if the procedure set out in Clause ‎29.5
(Procedure for transfer) is complied with.

29.3.3
Each New Lender must:

(a)
enter into a Confidentiality Undertaking prior to entering into any assignment
or transfer pursuant to this Clause ‎29; and

(b)
confirm to the Borrower and the relevant Existing Lender in its Transfer
Certificate, Assignment Agreement or, in the case of a Voting Sub‑Participation,
otherwise in writing that it is not an entity referred to in Clause ‎29.2.3
(Borrower consent).

29.3.4
The Existing Lender must provide the Borrower with details of the full legal
name of the recipient of any voting rights where a Voting Sub-Participation
occurs.

29.3.5
Any transfer by an Existing Lender shall be of a minimum amount of £10,000,000
and shall not be permitted if it would result in the aggregate Commitments of
any Lender being less than £10,000,000 (unless, in each case, the Existing
Lender is transferring its entire Commitment).

29.3.6
Each New Lender, by executing the relevant Transfer Certificate or Assignment
Agreement, confirms, for the avoidance of doubt, that the Agent has authority to
execute on its behalf any amendment or waiver that has been approved by or on
behalf of the requisite Lender or Lenders in accordance with this Agreement, on
or prior to the date on which the transfer or assignment becomes effective in
accordance with this Agreement, and that it is bound by that decision to the
same extent as the Existing Lender would have been had it remained a Lender.

29.4
Assignment or transfer fee

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of £2,500.
29.5
Procedure for transfer

29.5.1
Subject to the conditions set out in Clause ‎29.2 (Borrower consent) and Clause
‎29.3 (Other conditions of assignment or transfer), a transfer is effected in
accordance with






--------------------------------------------------------------------------------





Clause ‎29.5.3 below when the Agent executes an otherwise duly completed
Transfer Certificate delivered to it by the Existing Lender and the New Lender
and the Agent makes a corresponding entry in the Register pursuant to Clause
‎29.7 (The Register). The Agent shall, subject to Clause ‎29.5.2 below, as soon
as reasonably practicable after receipt by it of a duly completed Transfer
Certificate appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that Transfer
Certificate, and make such corresponding entry in the Register.
29.5.2
The Agent shall only be obliged to execute a Transfer Certificate delivered to
it by the Existing Lender and the New Lender and make a corresponding entry in
the Register once it is satisfied that it has complied with all necessary “know
your customer” or other similar checks under all applicable laws and regulations
in relation to the transfer to such New Lender.

29.5.3
Subject to Clause ‎29.12.2 (Pro rata interest settlement), on the Transfer Date:

(a)
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents, the
Borrower and the Existing Lender shall be released from further obligations
towards one another under the Finance Documents and their respective rights
against one another under the Finance Documents shall be cancelled (being the
“Discharged Rights and Obligations”);

(b)
the Borrower and the New Lender shall assume obligations towards one another
and/or acquire rights against one another which differ from the Discharged
Rights and Obligations only insofar as the Borrower and the New Lender have
assumed and/or acquired the same in place of the Borrower and the Existing
Lender;

(c)
the Agent, the New Lender and the other Lenders shall acquire the same rights
and assume the same obligations between themselves as they would have acquired
and assumed had the New Lender been the Original Lender with the rights and/or
obligations acquired or assumed by it as a result of the transfer, and to that
extent that the Agent and the Existing Lender shall each be released from
further obligations to each other under the Finance Documents; and

(d)
the New Lender shall become a Party as a Lender.

29.6
Procedure for assignment

29.6.1
Subject to the conditions set out in Clause ‎29.2 (Borrower consent) and Clause
‎29.3 (Other conditions of assignment or transfer), an assignment may be
effected in accordance with Clause ‎29.6.3 below when the Agent executes an
otherwise duly completed Assignment Agreement delivered to it by the Existing
Lender and the New Lender. The Agent shall, subject to paragraph ‎29.6.2 below,
as soon as reasonably practicable after receipt by it of a duly completed
Assignment Agreement appearing on its face to comply with the terms of this
Agreement and delivered in accordance with the terms of this Agreement, execute
that Assignment Agreement.

29.6.2
The Agent shall only be obliged to execute an Assignment Agreement delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to the assignment to such New
Lender.






--------------------------------------------------------------------------------





29.6.3
Subject to Clause ‎29.12.2 (Pro rata interest settlement), on the Transfer Date:

(a)
the Existing Lender will assign absolutely to the New Lender its rights under
the Finance Documents expressed to be the subject of the assignment in the
Assignment Agreement;

(b)
the Existing Lender will be released by the Borrower and the other Finance
Parties from the obligations owed by it (the “Relevant Obligations”) and
expressed to be the subject of the release in the Assignment Agreement; and

(c)
the New Lender shall become a Party as a Lender and will be bound by obligations
equivalent to the Relevant Obligations.

29.6.4
Lenders may utilise procedures other than those set out in this Clause ‎29.6 to
assign their rights under the Finance Documents (but not without the consent of
the Borrower or unless in accordance with Clause ‎29.5 (Procedure for transfer),
to obtain a release by the Borrower from the obligations owed to the Borrower by
the Lenders nor the assumption of equivalent obligations by a New Lender)
provided that they comply with the conditions set out in Clause  ‎29.2 (Borrower
consent) and Clause ‎29.3 (Other conditions of assignment or transfer).

29.7
The Register

The Agent, acting for these purposes solely as an agent of the Borrowers, shall
maintain a register (the “Register”) for the recordation of the names and
addresses of the Lenders and the respective amounts of the Commitments and Loans
of each Lender from time to time. The Agent shall update the Register to reflect
any assignments or transfers made pursuant to this Clause ‎29 and,
notwithstanding anything else in this Agreement, such assignments or transfers
are not effective until reflected in the Register. Absent manifest error, the
entries in the Register shall be conclusive and binding for all purposes and the
Borrower, the Agent and the Lenders shall treat each person whose name is
recorded in the Register as Lender hereunder for all purposes of this Agreement.
The Agent shall make a copy of the Register available for inspection by the
Borrower and the Borrowers upon reasonable prior notice.
29.8
Limitation of responsibility of Existing Lender

29.8.1
Unless expressly agreed to the contrary, an Existing Lender is not responsible
to a New Lender for the legality, validity, adequacy, accuracy, completeness or
performance of:

(a)
any Finance Document or any other document; or

(b)
any statement or information (whether written or oral) made in or supplied in
connection with any Finance Document,

and any representations or warranties implied by law are excluded.
29.8.2
The New Lender confirms to the Existing Lender that it:

(a)
has made, and will continue to make, its own independent appraisal of all risks
arising under or in connection with the Finance Documents (including the
financial condition and affairs of the Borrower and its related entities and the
nature and extent of any recourse against any Party or its assets) in connection
with its participation in this Agreement; and






--------------------------------------------------------------------------------





(b)
has not relied exclusively on any information supplied to it by the Existing
Lender in connection with any Finance Document.

29.8.3
Nothing in any Finance Document requires an Existing Lender to:

(a)
accept a re-transfer or re-assignment from a New Lender of any of the rights and
obligations assigned or transferred under this Clause; or

(b)
support any losses incurred by the New Lender by reason of the non- performance
by the Borrower of its obligations under any Finance Document or otherwise.

29.9
Costs resulting from change of Lender or Facility Office

If:
29.9.1
a Lender assigns or transfers any of its rights and obligations under the
Finance Documents or changes its Facility Office; and

29.9.2
as a result of circumstances existing at the date the assignment, transfer or
change occurs, the Borrower would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause ‎12 (Tax gross-up
and indemnities), Clause ‎13 (Increased costs) or Clause ‎10.3 (Market
disruption),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.
29.10
Copy of Transfer Certificate, Assignment Agreement or Increase Confirmation to
Borrower

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate or an Assignment Agreement, send to the Borrower a copy of
that Transfer Certificate or Assignment Agreement.
29.11
Security over Lenders’ rights

In addition to the other rights provided to the Lenders under this Clause ‎29,
each Lender may without consulting with or obtaining consent from the Borrower,
at any time charge, assign or otherwise create security in or over (whether by
way of collateral or otherwise) all or any of its rights under any Finance
Document to secure obligations of that Lender including, without limitation:
29.11.1
any charge, assignment or other security to secure obligations to a federal
reserve, central bank, governmental authority, agency or department (including
Her Majesty’s Treasury); and

29.11.2
in the case of any Lender which is a fund, any charge, assignment or other
security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

except that no such charge, assignment or security shall:





--------------------------------------------------------------------------------





(a)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or other security
for the relevant Lender as a party to any of the Finance Documents; or

(b)
require any payments to be made by the Borrower or grant to any person any more
extensive rights than those required to be made or granted to the relevant
Lender under the Finance Documents.

29.12
Pro rata interest settlement

29.12.1
If the Agent has notified the Lenders that it is able to distribute interest
payments on a “pro rata” basis to Existing Lenders and New Lenders then (in
respect of any transfer pursuant to Clause ‎29.5 (Procedure for transfer) or any
assignment pursuant to Clause ‎29.6 (Procedure for assignment) the Transfer Date
of which, in each case, is after the date of such notification and is not on the
last day of an Interest Period):

(a)
any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date (“Accrued
Amounts”) and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period; and

(b)
the rights assigned or transferred by the Existing Lender will not include the
right to the Accrued Amounts so that, for the avoidance of doubt:

(i)
when the Accrued Amounts become payable, those Accrued Amounts will be payable
to the Existing Lender; and

(ii)
the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause ‎29.12, have been payable to it on
that date, but after deduction of the Accrued Amounts.

29.12.2
An Existing Lender which retains the right to the Accrued Amount pursuant to
this Clause ‎29.12 but which does not have a Commitment shall be deemed not to
be a Lender for the purposes of ascertaining whether the agreement of a
specified group of Lenders has been obtained to approve any request for a
consent, waiver, amendment or other vote of Lenders under the Finance Documents.

30.
ROLE OF THE AGENT

30.1
Appointment of the Agent

30.1.1
Each of the Lenders appoints the Agent to act as its agent under and in
connection with the Finance Documents.

30.1.2
Each of the Lenders authorises the Agent to perform the duties, obligations and
responsibilities and to exercise the rights, powers, authorities and discretions
specifically given to the Agent under or in connection with the Finance
Documents, together with any other incidental rights, powers, authorities and
discretions.

30.2
Instructions

30.2.1
The Agent shall:






--------------------------------------------------------------------------------





(a)
unless a contrary indication appears in a Finance Document, exercise or refrain
from exercising any right, power, authority or discretion vested in it as Agent
in accordance with any instructions given to it by:

(i)
all Lenders if the relevant Finance Document stipulates that the matter is an
all Lender decision; and

(ii)
in all other cases, the Majority Lenders; and

(b)
not be liable for any act (or omission) if it acts (or refrains from acting) in
accordance with paragraph ‎(a) above.

30.2.2
The Agent shall be entitled to request instructions, or clarification of any
instruction, from the Majority Lenders (or, if the relevant Finance Document
stipulates that the matter is a decision for any other Lender or group of
Lenders, from that Lender or group of Lenders) as to whether, and in what
manner, it should exercise or refrain from exercising any right, power,
authority or discretion and the Agent may refrain from acting unless and until
it receives any such instructions or clarification that it has requested.

30.2.3
Save in the case of decisions stipulated to be a matter for any other Lender or
group of Lenders under the relevant Finance Document and unless a contrary
indication appears in a Finance Document, any instructions given to the Agent by
the Majority Lenders shall override any conflicting instructions given by any
other Parties and will be binding on all Finance Parties.

30.2.4
The Agent may refrain from acting in accordance with any instructions of any
Lender or group of Lenders until it has received any indemnification and/or
security that it may in its discretion require (which may be greater in extent
than that contained in the Finance Documents and which may include payment in
advance) for any cost, loss or liability which it may incur in complying with
those instructions.

30.2.5
In the absence of instructions, the Agent may act (or refrain from acting) as it
considers to be in the best interest of the Lenders.

30.2.6
The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document.

30.3
Duties of the Agent

30.3.1
The Agent’s duties under the Finance Documents are solely mechanical and
administrative in nature.

30.3.2
Subject to Clause ‎30.3.3 below, the Agent shall promptly forward to a Party the
original or a copy of any document which is delivered to the Agent for that
Party by any other Party.

30.3.3
Without prejudice to Clause ‎29.10 (Copy of Transfer Certificate, Assignment
Agreement to Company), Clause ‎30.3.2 above shall not apply to any Transfer
Certificate or to any Assignment Agreement.






--------------------------------------------------------------------------------





30.3.4
Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

30.3.5
If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

30.3.6
If the Agent is aware of the non-payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than the Agent) under this
Agreement it shall promptly notify the other Finance Parties.

30.3.7
The Agent shall, within five Business Days of a request by the Borrower, provide
to the Borrower a list of the current Lenders, their respective Commitments and
contact details for any communication to be made or document to be delivered
under or in connection with the Finance Documents, provided that the Agent shall
have no obligation to provide such list more than once every Month.

30.3.8
The Agent shall have only those duties, obligations and responsibilities
expressly specified in the Finance Documents to which it is expressed to be a
party (and no others shall be implied).

30.4
No fiduciary duties

30.4.1
Nothing in any Finance Document constitutes the Agent as a trustee or fiduciary
of any other person.

30.4.2
The Agent shall not be bound to account to any Lender for any sum or the profit
element of any sum received by it for its own account.

30.5
Business with the Group

The Agent may accept deposits from, lend money to and generally engage in any
kind of banking or other business with any member of the Group.
30.6
Rights and discretions

30.6.1
The Agent may:

(a)
rely on any representation, communication, notice or document believed by it to
be genuine, correct and appropriately authorised;

(b)
assume that:

(i)
any instructions received by it from the Majority Lenders, any Lenders or any
group of Lenders are duly given in accordance with the terms of the Finance
Documents; and

(ii)
unless it has received notice of revocation, that those instructions have not
been revoked; and

(c)
rely on a certificate from any person:

(i)
as to any matter of fact or circumstance which might reasonably be expected to
be within the knowledge of that person; or






--------------------------------------------------------------------------------





(ii)
to the effect that such person approves of any particular dealing, transaction,
step, action or thing,

as sufficient evidence that that is the case and, in the case of paragraph ‎(i)
above, may assume the truth and accuracy of that certificate.
30.6.2
The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

(a)
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause ‎22.2 (Non-payment)); and

(b)
any right, power, authority or discretion vested in any Party or any group of
Lenders has not been exercised.

30.6.3
The Agent may engage and pay for the advice or services of any lawyers,
accountants, tax advisers, surveyors or other professional advisers or experts.

30.6.4
Without prejudice to the generality of paragraph ‎30.6.3 above or ‎30.6.5 below,
the Agent may at any time engage and pay for the services of any lawyers to act
as independent counsel to the Agent (and so separate from any lawyers instructed
by the Lenders) if the Agent in its reasonable opinion deems this to be
necessary or desirable.

30.6.5
The Agent may rely on the advice or services of any lawyers, accountants, tax
advisers, surveyors or other professional advisers or experts (whether obtained
by the Agent or by any other Party) and shall not be liable for any damages,
costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of it so relying.

30.6.6
The Agent may act in relation to the Finance Documents through its officers,
employees and agents and the Agent shall not:

(a)
be liable for any error of judgment made by any such person; or

(b)
be bound to supervise, or be in any way responsible for any loss incurred by
reason of misconduct, omission or default on the part of any such person,

unless such error or such loss was directly caused by the Agent’s gross
negligence or wilful misconduct.
30.6.7
Unless a Finance Document expressly provides otherwise, the Agent may disclose
to any other Party any information it reasonably believes it has received as
agent under this Agreement.

30.6.8
Without prejudice to the generality of paragraph ‎30.6.7 above, the Agent:

(a)
may disclose; and

(b)
on the written request of the Borrower or the Majority Lenders shall, as soon as
reasonably practicable, disclose,

the identity of a Defaulting Lender to the Borrower and to the other Finance
Parties.
30.6.9
Notwithstanding any other provision of any Finance Document to the contrary, the
Agent is not obliged to do or omit to do anything if it would or might in its
reasonable






--------------------------------------------------------------------------------





opinion constitute a breach of any law or regulation or a breach of a fiduciary
duty or duty of confidentiality.
30.6.10
Notwithstanding any provision of any Finance Document to the contrary, the Agent
is not obliged to expend or risk its own funds or otherwise incur any financial
liability in the performance of its duties, obligations or responsibilities or
the exercise of any right, power, authority or discretion, if it has grounds for
believing that the repayment of such funds or adequate indemnity against, or
security for, such risk or liability is not reasonably assured to it.

30.6.11
The Agent may at any time appoint an Affiliate, agent, attorney-in-fact or
sub-agent (a “Sub-Agent”) as deemed necessary by the Agent, to exercise all or a
part of its rights, powers and duties under this Agreement or any other Finance
Document (and Clause ‎30.10 (Lenders’ indemnity to the Agent) shall also apply
to a Sub-Agent in the performance of any activity under this Clause provided
that no Lender shall be required to so indemnify such Sub-Agent where: (i) any
cost, loss or liability arises by reason of such Sub-Agent’s gross negligence or
wilful misconduct; or (ii) if the claim is based on the fraud of such
Sub-Agent).

30.7
Responsibility for documentation

The Agent is not responsible or liable for:
30.7.1
the adequacy, accuracy or completeness of any information (whether oral or
written) supplied by the Agent, the Borrower or any other person in or in
connection with any Finance Document or the transactions contemplated in the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document;

30.7.2
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;
or

30.7.3
any determination as to whether any information provided or to be provided to
any Finance Party is non-public information, the use of which may be regulated
or prohibited by applicable law or regulation relating to insider dealing or
otherwise.

30.8
No duty to monitor

The Agent shall not be bound to enquire:
30.8.1
whether or not any Default has occurred;

30.8.2
as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

30.8.3
whether any other event specified in any Finance Document has occurred.

30.9
Exclusion of liability

30.9.1
Without limiting paragraph ‎30.9.2 below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Agent), the Agent will not be liable (including, without limitation, for
negligence or any other category of liability whatsoever) for:






--------------------------------------------------------------------------------





(a)
any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document, unless directly caused by its
gross negligence or wilful misconduct;

(b)
exercising, or not exercising, any right, power, authority or discretion given
to it by, or in connection with, any Finance Document or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with, any Finance Document other than by reason of its gross
negligence or wilful misconduct; or

(c)
without prejudice to the generality of paragraphs ‎(a) and ‎(b) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever (but not including any claim based on the fraud of the Agent) arising
as a result of:

(i)
any act, event or circumstance not reasonably within its control; or

(ii)
the general risks of investment in, or the holding of assets in, any
jurisdiction,

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.
30.9.2
No Party (other than the Agent may take any proceedings against any officer,
employee or agent of the Agent in respect of any claim it might have against the
Agent or in respect of any act or omission of any kind by that officer, employee
or agent in relation to any Finance Document, and any officer, employee or agent
of the Agent may rely on this Clause ‎30.9 subject to Clause ‎1.3 (Third Party
Rights) and the provisions of the Third Parties Act.

30.9.3
The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.

30.9.4
Nothing in this Agreement shall oblige the Agent to carry out:

(a)
any “know your customer” or other checks in relation to any person; or

(b)
any check on the extent to which any transaction contemplated by this Agreement
might be unlawful for any Lender,

on behalf of any Lender and each Lender confirms to the Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Agent.





--------------------------------------------------------------------------------





30.9.5
Without prejudice to any provision of any Finance Document excluding or limiting
the Agent’s liability, any liability of the Agent arising under or in connection
with any Finance Document shall be limited to the amount of actual loss which
has been finally judicially determined to have been suffered (as determined by
reference to the date of default of the Agent or, if later, the date on which
the loss arises as a result of such default), but without reference to any
special conditions or circumstances known to the Agent at any time which
increase the amount of that loss. In no event shall the Agent be liable for any
loss of profits, goodwill, reputation, business opportunity or anticipated
saving, or for special, punitive, indirect or consequential damages, whether or
not the Agent has been advised of the possibility of such loss or damages.

30.10
Lenders’ indemnity to the Agent

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
Business Days of demand, against any cost, loss or liability (including, without
limitation, for negligence or any other category of liability whatsoever)
incurred by the Agent (otherwise than by reason of the Agent’s gross negligence
or wilful misconduct) (or, in the case of any cost, loss or liability pursuant
to Clause ‎16.11 (Disruption to payment systems etc.), notwithstanding the
Agent’s negligence, gross negligence or any other category of liability
whatsoever but not including any claim based on the fraud of the Agent) in
acting as Agent under the Finance Documents (unless the Agent has been
reimbursed by the Borrower pursuant to a Finance Document).
30.11
Resignation of the Agent

30.11.1
The Agent may resign and appoint one of its Affiliates acting through an office
in London as successor by giving notice to the Lenders and the Borrower.

30.11.2
Alternatively, the Agent may resign by giving 30 days’ notice to the Lenders and
the Borrower, in which case the Majority Lenders (after consultation with the
Borrower) may appoint a successor Agent.

30.11.3
If the Majority Lenders have not appointed a successor Agent in accordance with
paragraph ‎30.11.2 above within 20 days after the relevant notice of resignation
was given, the retiring Agent (after consultation with the Borrower) may appoint
a successor Agent (acting through an office in London).

30.11.4
If the Agent wishes to resign because (acting reasonably) it has concluded that
it is no longer appropriate for it to remain as agent and the Agent is entitled
to appoint a successor Agent under paragraph ‎30.11.3 above, the Agent may (if
it concludes (acting reasonably) that it is necessary to do so in order to
persuade the proposed successor Agent to become a party to this Agreement as
Agent) agree with the proposed successor Agent amendments to this Clause ‎30 and
any other term of this Agreement dealing with the rights or obligations of the
Agent consistent with then current market practice for the appointment and
protection of corporate trustees and those amendments will bind the Parties.

30.11.5
The retiring Agent shall make available to the successor Agent such documents
and records and provide such assistance as the successor Agent may reasonably
request for the purposes of performing its functions as Agent under the Finance
Documents.

30.11.6
The Agent’s resignation notice shall only take effect upon the appointment of a
successor.






--------------------------------------------------------------------------------





30.11.7
Upon the appointment of a successor, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents (other than its
obligations under paragraph ‎30.11.5 above) but shall remain entitled to the
benefit of Clause ‎25.3 (Indemnity to the Agent) and this Clause ‎30. Any
successor and each of the other Parties shall have the same rights and
obligations among themselves as they would have had if such successor had been
an original Party.

30.11.8
After consultation with the Borrower, the Majority Lenders may, by notice to the
Agent, require it to resign in accordance with paragraph ‎30.11.2 above. In this
event, the Agent shall resign in accordance with paragraph ‎30.11.2 above.

30.11.9
The Agent shall resign in accordance with paragraph ‎30.11.2 above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to paragraph ‎30.11.3 above) if on or after the date which is three
months before the earliest FATCA Application Date relating to any payment to the
Agent under the Finance Documents, either:

(a)
the Agent fails to respond to a request under Clause ‎12.8 (FATCA Information)
and the Borrower or a Lender reasonably believes that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date;

(b)
the information supplied by the Agent pursuant to Clause ‎12.8 (FATCA
Information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

(c)
the Agent notifies the Borrower and the Lenders that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date,

and (in each case) the Borrower or a Lender believes that a Party may be
required to make a FATCA Deduction that would not be required if the Agent were
a FATCA Exempt Party, and the Borrower or that Lender, by notice to the Agent,
requires it to resign.
30.12
Replacement of the Agent

30.12.1
After consultation with the Borrower, the Majority Lenders may, by giving 30
days’ notice to the Agent (or, at any time the Agent is an Impaired Agent, by
giving any shorter notice determined by the Majority Lenders) replace the Agent
by appointing a successor Agent (acting through an office in London).

30.12.2
The retiring Agent shall (at its own cost if it is an Impaired Agent and
otherwise at the expense of the Lenders) make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

30.12.3
The appointment of the successor Agent shall take effect on the date specified
in the notice from the Majority Lenders to the retiring Agent. As from that
date, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents (other than its obligations under paragraph
‎‎30.12.2 above) but shall remain entitled to the benefit of this Clause ‎30
(and any agency fees for the account of the retiring Agent shall cease to accrue
from (and shall be payable on) that date).






--------------------------------------------------------------------------------





30.12.4
Any successor Agent and each of the other Parties shall have the same rights and
obligations among themselves as they would have had if such successor had been
an original Party.

30.13
Confidentiality

30.13.1
In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division, which shall be treated as a separate entity
from any other of its divisions or departments.

30.13.2
If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.

30.14
Relationship with the Lenders

30.14.1
Subject to Clause ‎29.12 (Pro rata interest settlement), the Agent may treat the
person shown in its records as Lender at the opening of business (in the place
of the Agent’s principal office as notified to the Finance Parties from time to
time) as the Lender acting through its Facility Office:

(a)
entitled to or liable for any payment due under any Finance Document on that
day; and

(b)
entitled to receive and act upon any notice, request document or communication
or make any decision or determination under any Finance Document made or
delivered on that day,

unless it has received not less than five Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.
Any Lender may by notice to the Agent appoint a person to receive on its behalf
all notices, communications, information and documents to be made or despatched
to that Lender under the Finance Documents. Such notice shall contain the
address and (where communication by electronic mail or other electronic means is
permitted under Clause ‎36.5 (Electronic communication)) electronic mail address
and/or any other information required to enable the transmission of information
by that means (and, in each case, the department or officer, if any, for whose
attention communication is to be made) and be treated as a notification of a
substitute address, electronic mail address (or such other information),
department and officer by that Lender for the purposes of Clause ‎36.2 (Contact
details) and Clause ‎36.5 (Electronic communication), and the Agent shall be
entitled to treat such person as the person entitled to receive all such
notices, communications, information and documents as though that person were
that Lender.
30.15
Credit appraisal by the Lenders

Without affecting the responsibility of the Borrower for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent that it has been, and will continue to be, solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with any Finance Document, including but
not limited to:
30.15.1
the financial condition, status and nature of each member of the Group;






--------------------------------------------------------------------------------





30.15.2
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

30.15.3
whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

30.15.4
the adequacy, accuracy or completeness of any information provided by the Agent,
any Party or by other person under or in connection with any Finance Document,
the transactions contemplated by any Finance Document or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document.

30.16
Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents, the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.
30.17
Role of Reference Banks

30.17.1
No Reference Bank is under any obligation to provide a quotation or any other
information to the Agent.

30.17.2
No Reference Bank will be liable for any action taken by it under or in
connection with any Finance Document, or for any quotation supplied by it to the
Agent, unless directly caused by its gross negligence or wilful misconduct.

30.17.3
No Party (other than the relevant Reference Bank) may take any proceedings
against any officer, employee or agent of any Reference Bank in respect of any
claim it might have against that Reference Bank or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document, or to any quotation supplied by that Reference Bank to the
Agent, and any officer, employee or agent of each Reference Bank may rely on
this Clause ‎30.17 subject to Clause ‎1.3 (Third Party rights) and the
provisions of the Third Parties Act.

30.18
Third party Reference Banks

A Reference Bank which is not a Party may rely on Clause ‎30.17 (Role of
Reference Banks), and Clause ‎33 (Confidentiality of Funding Rates and Reference
Bank Quotations) subject to Clause ‎1.3 (Third Party Rights) and the provisions
of the Third Parties Act.
31.
SHARING AMONG THE FINANCE PARTIES

31.1
Payments to Finance Parties






--------------------------------------------------------------------------------





If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from the Borrower other than in accordance with Clause ‎16 (Payment
Mechanics) (a ”Recovered Amount”) and applies that amount to a payment due under
the Finance Documents, then:
31.1.1
the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery to the Agent;

31.1.2
the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause ‎16 (Payment Mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

31.1.3
the Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such receipt
or recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause ‎16.6 (Partial payments).

31.2
Redistribution of payments

The Agent shall treat the Sharing Payment as if it had been paid by the Borrower
and distribute it between the Finance Parties (other than the Recovering Finance
Party) (the “Sharing Finance Parties”) in accordance with Clause ‎16.6 (Partial
payments) towards the obligations of the Borrower to the Sharing Finance
Parties.
31.3
Recovering Finance Party’s rights

On a distribution by the Agent under Clause ‎31.2 (Redistribution of payments)
of a payment received by a Recovering Finance Party from the Borrower, as
between the Borrower and the Recovering Finance Party, an amount of the
Recovered Amount equal to the Sharing Payment will be treated as not having been
paid by the Borrower.
31.4
Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
31.4.1
each Sharing Finance Party shall, upon request of the Agent, pay to the Agent
for the account of that Recovering Finance Party an amount equal to the
appropriate part of its share of the Sharing Payment (together with an amount as
is necessary to reimburse that Recovering Finance Party for its proportion of
any interest on the Sharing Payment which that Recovering Finance Party is
required to pay) (the “Redistributed Amount”); and

31.4.2
as between the Borrower and each relevant Sharing Finance Party, an amount equal
to the relevant Redistributed Amount will be treated as not having been paid by
th the Borrower.

31.5
Exceptions

31.5.1
This Clause ‎31 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause ‎31, have a valid
and enforceable claim against the Borrower.






--------------------------------------------------------------------------------





31.5.2
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

(a)
it notified that other Finance Party of the legal or arbitration proceedings;
and

(b)
that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice, and did not take separate legal or arbitration
proceedings.

32.
CONFIDENTIALITY AND DISCLOSURE OF INFORMATION

32.1
Confidential Information

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause ‎32.2
(Disclosure of Confidential Information) and Clause ‎32.3(Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.
32.2
Disclosure of Confidential Information

Any Finance Party may disclose:
32.2.1
to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this Clause ‎32.2 is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

32.2.2
to any person:

(a)
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) its rights and/or obligations under the Finance Documents or which
succeeds (or which may potentially succeed) it as Agent and, in each case, to
any of that person’s Affiliates, Related Funds, Representatives and professional
advisers;

(b)
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or the Borrower and to any of that person’s
Affiliates, Related Funds, Representatives and professional advisers;

(c)
appointed by any Finance Party or by a person to whom paragraphs (a) or (b) of
Clause ‎32.2.2 applies to receive communications, notices, information or
documents delivered pursuant to the Finance Documents on its behalf;






--------------------------------------------------------------------------------





(d)
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in paragraphs (a)
or (b) of Clause ‎32.2.2;

(e)
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

(f)
to whom or for whose benefit that Finance Party Lender charges, assigns or
otherwise creates security (or may do so) pursuant to Clause ‎29.11 (Security
over Lenders’ rights);

(g)
to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

(h)
who is a Party; or

(i)
with the consent of the Borrower;

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:
(i)
in relation to paragraphs (a), (b) and (c) of Clause ‎32.2.2, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

(ii)
in relation to paragraph (d) of Clause ‎32.2.2, the person to whom the
Confidential Information is to be given has entered into a Confidentiality
Undertaking or is otherwise bound by requirements of confidentiality in relation
to the Confidential Information they receive and is informed that some or all of
such Confidential Information may be price-sensitive information;

(iii)
in relation to paragraphs (e), (f) and (g) of Clause ‎32.2.2 above, the person
to whom the Confidential Information is to be given is informed of its
confidential nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances;

32.2.3
to any person appointed by that Finance Party or by a person to whom paragraph
(a) or (b) of Clause ‎32.2.2 applies to provide administration or settlement
services in respect of one or more of the Finance Documents including without
limitation, in relation to the trading of participations in respect of the
Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this Clause ‎32.2.3 if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With






--------------------------------------------------------------------------------





Administration/Settlement Service Providers or such other form of
confidentiality undertaking agreed between the Borrower and the relevant Finance
Party; and
32.2.4
to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Borrower if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information.

32.3
Disclosure to numbering service providers

32.3.1
Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or the
Borrower the following information:

(a)
names of the Borrower;

(b)
country of domicile of the Borrower;

(c)
place of incorporation of the Borrower;

(d)
date of this Agreement;

(e)
Clause ‎38 (Governing Law);

(f)
the name of the Agent;

(g)
date of each amendment and restatement of this Agreement;

(h)
amount of Total Commitments;

(i)
currency of the Facility;

(j)
type of Facility;

(k)
ranking of Facility;

(l)
Final Maturity Date for the Facility;

(m)
changes to any of the information previously supplied pursuant to
paragraphs ‎(a) to ‎(l) above; and

(n)
such other information agreed between such Finance Party and the Borrower,

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.
32.3.2
The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or one the Borrower by a numbering service
provider and the information associated with each such number may be disclosed
to users of its services in accordance with the standard terms and conditions of
that numbering service provider.






--------------------------------------------------------------------------------





32.3.3
The Borrower represents that none of the information set out in Clause ‎32.3.1
above is, nor will at any time be, unpublished price-sensitive information.

32.3.4
The Agent shall notify the Borrower and the other Finance Parties of:

(a)
the name of any numbering service provider appointed by the Agent in respect of
this Agreement, the Facility and/or the Borrower; and

(b)
the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or the Borrower by such numbering service provider.

32.4
Entire agreement

This Clause ‎32 constitutes the entire agreement between the Parties in relation
to the obligations of the Finance Parties under the Finance Documents regarding
Confidential Information, and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.
32.5
Inside information

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse, and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.
32.6
Notification of disclosure

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Borrower:
32.6.1
of the circumstances of any disclosure of Confidential Information made pursuant
to Clause ‎32.2.2(e) (Disclosure of Confidential Information), except where such
disclosure is made to any of the persons referred to in that paragraph during
the ordinary course of its supervisory or regulatory function; and

32.6.2
upon becoming aware that Confidential Information has been disclosed in breach
of this Clause ‎32.

32.7
Continuing obligations

The obligations in this Clause ‎32 are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of 12 Months from
the earlier of:
32.7.1
the date on which all amounts payable by the Borrower under or in connection
with the Finance Documents have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

32.7.2
the date on which such Finance Party otherwise ceases to be a Finance Party.

33.
CONFIDENTIALITY OF FUNDING RATES

33.1
Confidentiality and disclosure






--------------------------------------------------------------------------------





33.1.1
The Borrower agrees to keep each Funding Rate confidential and not to disclose
it to anyone, save to the extent permitted by Clause ‎33.1.2.

33.1.2
The Borrower may disclose any Funding Rate to:

(a)
any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and representatives if any person to
whom that Funding Rate is to be given pursuant to this paragraph (a) is informed
in writing of its confidential nature and that it may be price-sensitive
information except that there shall be no such requirement to so inform if the
recipient is subject to professional obligations to maintain the confidentiality
of that Funding Rate or is otherwise bound by requirements of confidentiality in
relation to it;

(b)
any person to whom information is required or requested to be disclosed by any
court of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation if the person to whom that
Funding Rate is to be given is informed in writing of its confidential nature
and that it may be price-sensitive information except that there shall be no
requirement to so inform if, in the opinion of the Borrower it is not
practicable to do so in the circumstances;

(c)
any person to whom information is required to be disclosed in connection with,
and for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes if the person to whom that Funding Rate
is to be given is informed in writing of its confidential nature and that it may
be price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of the Borrower it is not practicable to do so in the
circumstances; and

(d)
any person, with the consent of the relevant Lender.

33.2
Related obligations

33.2.1
The Agent and the Borrower acknowledge that each Funding Rate is or may be
price-sensitive information and that its use may be regulated or prohibited by
applicable legislation including securities law relating to insider dealing and
market abuse and the Agent and the Borrower undertake not to use any Funding
Rate for any unlawful purpose.

33.2.2
The Agent and the Borrower agree (to the extent permitted by law and regulation)
to inform the relevant Lender:

(a)
of the circumstances of any disclosure made pursuant to paragraph (b) of Clause
‎33.1.2 except where such disclosure is made to any of the persons referred to
in that paragraph during the ordinary course of its supervisory or regulatory
function; and

(b)
upon becoming aware that any information has been disclosed in breach of this
Clause ‎33.

33.3
No Event of Default






--------------------------------------------------------------------------------





No Event of Default will occur under Clause ‎22.3 (Breach of other obligations)
by reason only of the Borrower’s failure to comply with this Clause ‎33.
34.
SEVERABILITY

If, at any time, any provision of Finance Document is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the laws of any
other jurisdiction will in any way be affected or impaired.
35.
COUNTERPARTS

Each Finance Document may be executed in any number of counterparts. This has
the same effect as if the signatures on the counterparts were on a single copy
of the Finance Document.
36.
NOTICES

36.1
In writing

36.1.1
Any communication in connection with a Finance Document must be in writing and,
unless otherwise stated, may be given in person, by post or by e-mail.

36.1.2
Unless it is agreed to the contrary, any consent or agreement required under a
Finance Document must be given in writing.

36.2
Contact details

36.2.1
Except as provided below, the contact details of each Party for all
communications in connection with the Finance Documents are those notified by
that Party for this purpose to the Agent on or before the date it becomes a
Party.

36.2.2
The contact details of the Borrower for this purpose are:

Address:
Western Power Distribution plc
Avonbank
Feeder Road Bristol BS2 0TB
Tel:
44 117 933 2374
E-mail:
wpdtreasuryconfirms@westernpower.co.uk
Attention:
Treasury Team

36.2.3
The contact details of the Original Lender for this purpose are:

Address:
9th Floor, 250 Bishopsgate, London, EC2M 4AA (Transaction Management and
Relationship Management) / Kosmo One, Tower-A, Plot No.14, 3rd Main street,
Ambattur Industrial Estate, Chennai, India -600058 (Chennai Credit Operations)
Tel:
+44 (0) 207 063 3180 / +44 (0) 207 672 1275 / +914466407355
E-mail:
Andreas.Argyrou@natwest.com / matthew.pendrey@natwest.com /
ChennaiCreditOperationsUK@rbs.com
Attention:
Andreas Argyrou / Matthew Pendrey / Chennai Credit Operations UK

36.2.4
The contact details of the Agent for this purpose are:






--------------------------------------------------------------------------------





Address:
9th Floor, 250 Bishopsgate, London, EC2M 4AA
Tel:
+44(0)20 7672 0704 (int. 26720704)
E-mail:
francis.carey@natwest.com
Attention:
Francis Carey

36.2.5
Any Party (other than the Agent) may change its contact details by giving five
Business Days’ notice to the Agent, and the Agent may change its contact details
by giving five Business Days’ notice to the other Parties.

36.2.6
Where a Party nominates a particular department or officer to receive a
communication, a communication will not be effective if it fails to specify that
department or officer.

36.3
Delivery

36.3.1
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

(a)
if delivered in person, when so delivered;

(b)
if by way of electronic communication, in accordance with Clause ‎36.5
(Electronic Communication); or

(c)
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post with postage prepaid in an
envelope addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause ‎36.2 (Contact details), if addressed to that
department or officer.
36.3.2
Any communication or document to be made or delivered to the Agent will be
effective only when actually received by the Agent and then only if it is
expressly marked for the attention of the department or officer identified with
the Agent’s signature below (or any substitute department or officer as the
Agent shall specify for this purpose).

36.3.3
All notices from or to the Borrower shall be sent through the Agent.

36.3.4
Any communication or document which becomes effective, in accordance with
Clauses ‎36.3.1 to ‎36.3.3 above, after 5pm in the place of receipt shall be
deemed only to become effective on the following day.

36.4
Communication when the Agent is an Impaired Agent

If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Agent is an Impaired Agent) all the provisions of the Finance Documents
which require communications to be made or notices to be given to or by the
Agent shall be varied so that communications may be made and notices given to or
by the relevant Parties directly. This provision shall not operate after a
replacement Agent has been appointed.
36.5
Electronic communication

36.5.1
Any communication to be made between the Parties under or in connection with the
Finance Documents may be made by electronic mail or other electronic means
(including, without limitation, by way of posting to a secure website) if the
Parties:






--------------------------------------------------------------------------------





(a)
notify each other in writing of their electronic mail address and/or any other
information required to enable the transmission of information by that means;
and

(b)
notify each other of any change to their address or any other such information
supplied by them by not less than five Business Days’ notice.

36.5.2
Any such electronic communication as specified in Clause ‎36.5.1 will be
effective only when actually received (or made available) in readable form.

36.5.3
Any electronic communication which becomes effective, in accordance with Clause
‎36.5.3, after 5:00 p.m. in the place in which the Party to whom the relevant
communication is sent or made available has its address for the purpose of this
Agreement shall be deemed only to become effective on the following day.

36.5.4
Any reference in a Finance Document to a communication being sent or received
shall be construed to include that communication being made available in
accordance with this Clause ‎36.5.

37.
LANGUAGE

37.1.1
Any notice given under or in connection with a Finance Document must be in
English.

37.1.2
Any other document provided under or in connection with a Finance Document must
be:

(a)
in English; or

(b)
if not in English and so required by the Agent, accompanied by a certified
English translation. In this case, the English translation prevails unless the
document is a statutory or other official document.

38.
GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law.
39.
ENFORCEMENT

39.1
Jurisdiction

39.1.1
The English courts have exclusive jurisdiction to settle any dispute in
connection with any Finance Document including a dispute relating to any non-
contractual obligation arising out of or in connection with this Agreement.

39.1.2
The English courts are the most appropriate and convenient courts to settle any
such dispute and the Borrower waives objection to those courts on the grounds of
inconvenient forum or otherwise in relation to proceedings in connection with
any Finance Document.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.





--------------------------------------------------------------------------------





SCHEDULE 1
ORIGINAL PARTIES
Name of Original Lender
Commitment (£)
Treaty Passport scheme reference number and jurisdiction of tax residence
(if applicable)
National Westminster Bank plc
50,000,000
N/A
Total
50,000,000
 






--------------------------------------------------------------------------------





SCHEDULE 2
CONDITIONS PRECEDENT
The Borrower
1.
A certified copy of the constitutional documents of the Borrower.

2.
A certified copy of a resolution of the board of directors or a committee of the
board of directors of the Borrower approving the terms of, and the transactions
contemplated by, the Finance Documents.

3.
A specimen of the signature of each person authorised on behalf of the Borrower
to, and who on or prior to the Drawdown Date will, execute any Finance Document
or sign or send any document or notice in connection with any Finance Document.

4.
A certificate of the Borrower (signed by a director) confirming that borrowing
the Total Commitments would not cause any borrowing limit binding on the
Borrower to be exceeded.

5.
A certificate of an authorised signatory of the Borrower certifying that each
copy document relating to it specified in this Schedule 2 is correct, complete
and in full force and effect as at a date no earlier than the date of this
Agreement.

Legal opinions
6.
A legal opinion of Latham & Watkins LLP, legal advisers to the Borrower
addressed to the Original Lender.

Other documents and evidence
7.
A copy of this Agreement signed by the Borrower .

8.
Evidence that all costs and expenses then due and payable from the Borrower
under this Agreement have been or will be paid no later than the Drawdown Date.

9.
The Original Financial Statements.






--------------------------------------------------------------------------------





SCHEDULE 3
REQUEST
To:
National Westminster Bank plc as Agent

From:
Western Power Distribution plc

Date:
[l]

Western Power Distribution plc - £50,000,000 Facility Agreement dated [l] June
2019 (the “Agreement”)
1.
We refer to the Agreement. This is a Request. Terms defined in the Agreement
have the same meaning in this Request unless given a different meaning in this
Request.

2.
We wish to borrow a Loan on the following terms:

(a)
Drawdown Date: [l] 2019

(b)
Amount: £50,000,000

(c)
Interest Period: 3 months

3.
We confirm that each condition precedent under the Agreement which must be
satisfied on the date of this Request is so satisfied.

4.
The proceeds of this Loan should be credited to [account] and our payment
instructions are [l].

5.
This Request is irrevocable.

By:
WESTERN POWER DISTRIBUTION PLC





--------------------------------------------------------------------------------





SCHEDULE 4

FORM OF TRANSFER CERTIFICATE
To:
National Westminster Bank plc as Agent

From:
[THE EXISTING LENDER] (the “Existing Lender”) and [THE NEW LENDER] (the “New
Lender”)

Date:
[l]

Western Power Distribution plc - £50,000,000 Facility Agreement dated [l] June
2019 (the “Agreement”)
We refer to the Agreement. This is a Transfer Certificate.
1.
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation, and in accordance with Clause ‎29.5 (Procedure
for transfer), all of the Existing Lender’s rights and obligations under the
Agreement and other Finance Documents which relate to that portion of the
Existing Lender’s Commitment(s) and participations in the Loan as specified in
the Schedule.

2.
The proposed Transfer Date is [l].

3.
The administrative details of the New Lender for the purposes of the Agreement
are set out in the Schedule.

4.
The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in Clause ‎29.8 (Limitation of responsibility of Existing
Lenders) of the Agreement.

5.
The New Lender represents that it is:

(a)
[a Qualifying Lender (other than a Treaty Lender);]

(b)
[a Treaty Lender;]

(c)
[not a Qualifying Lender].*

6.
The New Lender confirms that it is not:

(a)
a Competitor;

(b)
[a Distressed Debt Fund; or

(c)
a Hedge Fund.]1 

7.
[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

(a)
a company resident in the United Kingdom for United Kingdom tax purposes; or

(b)
a partnership each member of which is:

____________________________
1.This confirmation is not required if an Even of Default is continuing.





--------------------------------------------------------------------------------







(i)
a company so resident in the United Kingdom; or

(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the CTA
2009) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA 2009; or

(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA 2009) of that company.]**

8.
[The New Lender confirms that it is a Treaty Lender that holds a passport under
the HMRC DT Treaty Passport scheme (reference number [l]), and is tax resident
in [l]*** so that interest payable to it by the Borrower is generally subject to
full exemption from UK withholding tax and notifies the Borrower that it wishes
the scheme to apply to the Agreement.]****

9.
This Transfer Certificate and any non-contractual obligations arising out of or
in connection with it are governed by English law.

NOTES:
*
Delete as applicable - each New Lender is required to confirm which of these
three categories it falls within.

**
Include if New Lender comes within paragraph (a)(ii) of the definition of
Qualifying Lender in Clause ‎12.1 (Definitions) of the Agreement.

***
Insert jurisdiction of tax residence.

****
This confirmation must be included if the New Lender holds a passport under the
HMRC DT Treaty Passport scheme and wishes that scheme to apply to the Agreement.






--------------------------------------------------------------------------------







THE SCHEDULE
Rights and obligations to be transferred by novation
[insert relevant details, including applicable Commitment (or part)]


Administrative details of the New Lender
[insert details of Facility Office, address for notices and payment details
etc.]


[EXISTING LENDER]
[NEW LENDER]
By:
By:
The Transfer Date is confirmed as [l].
 
[Agent]
 
By:
 








--------------------------------------------------------------------------------





SCHEDULE 5
FORM OF ASSIGNMENT AGREEMENT
To:
National Westminster Bank plc as Agent and Western Power Distribution plc as
Borrower

From:
[THE EXISTING LENDER] (the “Existing Lender”) and [THE NEW LENDER] (the “New
Lender”)

Date: [l]
Western Power Distribution plc - £50,000,000 Facility Agreement dated [l] June
2019 (the “Agreement”)
1.
We refer to the Agreement. This is an Assignment Agreement. Terms defined in the
Agreement have the same meaning in this Assignment Agreement unless given a
different meaning in this Assignment Agreement.

2.
We refer to Clause ‎29.6 (Procedure for assignment) of the Agreement:

(a)
The Existing Lender assigns absolutely to the New Lender all the rights of the
Existing Lender under the Agreement and the other Finance Documents which relate
to that portion of the Existing Lender’s Commitment and participations in Loans
under the Agreement as specified in the Schedule.

(b)
The Existing Lender is released from all the obligations of the Existing Lender
which correspond to that portion of the Existing Lender’s Commitment and
participations in Loans under the Agreement specified in the Schedule.

(c)
The New Lender becomes a Party as a Lender and is bound by obligations
equivalent to those from which the Existing Lender is released under paragraph
(b) above.

3.
The proposed Transfer Date is [l].

4.
On the Transfer Date the New Lender becomes Party to the Finance Documents as a
Lender.

5.
The Facility Office and address and attention details for notices of the New
Lender for the purposes of Clause ‎36.2 (Contact Details) of the Agreement are
set out in the Schedule.

6.
The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in Clause ‎29.8 (Limitation of Existing Lender) of the
Agreement.

7.
The New Lender confirms that it is not:

(a)
a Competitor;

(b)
[a Distressed Debt Fund; or

(c)
a Hedge Fund.]2 

8.
The New Lender represents that it is:

(a)
[a Qualifying Lender (other than a Treaty Lender);]

________________________________





--------------------------------------------------------------------------------





2.. This confirmation is not required if an Event of Default is continuing.
(b)
[a Treaty Lender;]

(c)
[not a Qualifying Lender].*

9.
[The New Lender confirms that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document is
either:

(a)
a company resident in the United Kingdom for United Kingdom tax purposes;

(b)
a partnership each member of which is:

(i)
a company so resident in the United Kingdom; or

(ii)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
in computing its chargeable profits (within the meaning of section 19 of the
CTA) the whole of any share of interest payable in respect of that advance that
falls to it by reason of Part 17 of the CTA; or

(c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of section 19 of the CTA) of that company.]**

10.
[The New Lender confirms that it holds a passport under the HMRC DT Treaty
passport scheme (reference number [l]) and is tax resident in [l]***, so that
interest payable to it by the Borrower is generally subject to full exemption
from UK withholding tax and notifies the Borrower that it wishes the scheme to
apply to the Agreement.]****

11.
This Assignment Agreement acts as notice to the Borrower of the assignment
referred to in this Assignment Agreement.

12.
This Assignment Agreement may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Assignment Agreement.

13.
This Assignment Agreement and any non-contractual obligations arising out of or
in connection with it are governed by English law.

14.
This Assignment Agreement has been entered into on the date stated at the
beginning of this Assignment Agreement.

NOTES:
*
Delete as applicable - each New Lender is required to confirm which of these
three categories it falls within.

**
Include if New Lender comes within paragraph (a)(ii) of the definition of
Qualifying Lender in Clause ‎12.1 (Definitions) of the Agreement.

***
Insert jurisdiction of tax residence.






--------------------------------------------------------------------------------





****
This confirmation must be included if the New Lender holds a passport under the
HMRC DT Treaty Passport scheme and wishes that scheme to apply to the Agreement.






--------------------------------------------------------------------------------





THE SCHEDULE
Rights to be assigned and obligations to be released and undertaken
[insert relevant details]
[Facility office address and attention details for notices and account details
for payments]
[Existing Lender]
[New Lender]
By:
By:



This Assignment Agreement is accepted as an Assignment Agreement for the
purposes of the Agreement by the Agent and the Transfer Date is confirmed as
[l].
Signature of this Assignment Agreement by the Agent constitutes confirmation by
the Agent of receipt of notice of the assignment referred to herein, which
notice the Agent receives on behalf of each Finance Party.
[Agent]
By:







--------------------------------------------------------------------------------





SCHEDULE 6
FORM OF COMPLIANCE CERTIFICATE
To:
National Westminster Bank plc as Agent

From:
Western Power Distribution plc

Date:
[l]

Western Power Distribution plc - £50,000,000 Facility Agreement dated [l] June
2019 (the “Agreement”)
1.
We refer to the Agreement. This is a Compliance Certificate.

2.
We confirm that as at [relevant testing date], Consolidated EBITDA for the
Calculation Period ending on such date was [l] and Interest Payable was [l],
therefore the ratio of Consolidated EBITDA to Interest Payable for the
Calculation Period ending on such date was [l] to 1.

3.
We confirm that as at [relevant testing date], Regulatory Asset Value was [l]
and Total Net Debt was [l]; therefore Total Net Debt does not exceed 87.5% of
the Regulatory Asset Value.

4.
We set out below calculations establishing the figures in paragraphs 2 and 3
above: [l].

5.
[We confirm that no Default is outstanding as at [relevant testing date].]3 



WESTERN POWER DISTRIBUTION PLC
By:
Director


Director
______________________________________________ 
3. If this statement cannot be made, the certificate should identify any Default
that is outstanding and the steps, if any, being taken to remedy it.







--------------------------------------------------------------------------------





SCHEDULE 7
TIMETABLES
Delivery of a duly completed Request in accordance with Clause 5.1 (Giving of
Requests)
D-1
10:00 a.m.


LIBOR is fixed
Quotation Day as of 11.00 a.m.
Agent notifies the Lenders of the Loan in accordance with Clause 5.4 (Advance of
Loan)
D-1
4:00 p.m.
Reference Bank Rate calculated by reference to available quotations in
accordance with Clause 10.2 (Calculation of Reference Bank Rate)
Quotation Day as of 11.30 a.m.



“D” = date of drawdown or, if applicable, in the case of a Loan that has already
been borrowed, the first day of the relevant Interest Period for that Loan.
“D- X”= Business Days prior to date of drawdown.









--------------------------------------------------------------------------------





SCHEDULE 8
FORM OF SUBORDINATION DEED
THIS SUBORDINATION DEED is entered into as a deed on [l] and is made BETWEEN:


(1)
WESTERN POWER DISTRIBUTION PLC (registered number 09223384) (the

“Borrower”);


(2)
[SUBORDINATED CREDITOR] (the “Subordinated Creditor”); and



(3)
NATIONAL WESTMINSTER BANK PLC, as Agent acting on behalf of the Lenders (each as
defined below) (the “Agent”).



1.
INTERPRETATION

1.1
Definitions

In this Deed:
Agreement means the £50,000,000 facility agreement dated [l] June 2019 between,
among others, Western Power Distribution plc as the Borrower and National
Westminster Bank plc as Agent.
Certificate means a document substantially in the form set out in Annex 2 (Form
of Certificate).


Party means a party to this Deed.
Permitted Subordinated Debt Payment means:
(a)
the repayment or prepayment of any principal amount (or capitalised interest)
outstanding under the Subordinated Finance Document;

(b)
the payment of any interest, fee or charge accrued or due under or any other
amount payable in connection with the Subordinated Finance Document; or

(c)
the purchase, redemption, defeasance or discharge of any amount outstanding
under the Subordinated Finance Document,

provided that, on or prior to the date of such payment, the Borrower has
delivered a certificate to the Agent confirming that, taking into account such
payment, Total Net Debt will not exceed 85% and the Borrower will be in
compliance with its obligations under Clause ‎20.3 (Interest Cover), in each
case on each of the two immediately succeeding Calculation Dates.
Senior Debt means any present or future liability (actual or contingent) payable
or owing by the Borrower to a Finance Party under or in connection with the
Finance Documents.
Senior Debt Discharge Date means the date on which all the Senior Debt has been
unconditionally and irrevocably paid and discharged in full and no Finance Party
has







--------------------------------------------------------------------------------






any commitment or liability, whether present or future, actual or contingent, in
relation to the Facility, as determined by the Agent.
Subordinated Creditor Accession Deed means a deed substantially in the form set
out in Annex 1 (Form of Subordinated Creditor Accession Deed).


Subordinated Debt means any present or future liability (actual or contingent)
payable or owing by the Borrower to the Subordinated Creditor under or in
connection with any Subordinated Finance Document.
Subordinated Finance Document means [l].


1.2
Construction

1.2.1
Capitalised terms defined in the Agreement have the same meaning in this Deed,
unless given a different meaning in this Deed.

1.2.2
The principles of construction set out in the Agreement will have effect as if
set out in this Deed.

1.2.3
Any undertaking by the Subordinated Creditor in this Deed remains in force from
the date of this Deed to the Senior Debt Discharge Date.

1.3
Third Party rights

Unless otherwise indicated and save in respect of any other creditor under any
of the Finance Documents, a person who is not a party to this Deed has no right
under the Contracts (Rights of Third Parties) Act 1999 (or any other applicable
law) to enforce any term of this Deed.
2.
SUBORDINATION

2.1
Ranking

Each of the Parties hereby agrees that the Senior Debt, whether secured or
unsecured, shall rank senior in priority to the Subordinated Debt.
2.2
Undertakings of the Borrower

The Borrower must not without the prior consent of the Lenders:
(a)
make any payment whatsoever in respect of the Subordinated Debt other than a
Permitted Subordinated Debt Payment; or

(b)
secure, in any manner, all or any part of the Subordinated Debt; or

(c)
defease, in any manner, all or any part of the Subordinated Debt; or

(d)
give any financial support (including the taking of any participation, the
giving of any guarantee or other assurance or the making of any deposit) to any
person in connection with all or any part of the Subordinated Debt; or








--------------------------------------------------------------------------------






(e)
procure any other person to do any of the acts or take any of the actions
referred to paragraphs (a) to (d) above.

2.3
Undertakings of the Subordinated Creditor

2.3.1
The Subordinated Creditor will not without the prior written consent of the
Lenders:

(a)
allow to exist or receive the benefit of any Security Interest, guarantee,
indemnity or other assurance against loss in respect of all or any of the
Subordinated Debt or all or any rights which it may have against the Borrower in
respect of all or any part of the Subordinated Debt; or

(b)
take or omit to take any action or step whereby the subordination of all or any
of the Subordinated Debt might be terminated, impaired or adversely affected.

2.3.2
The Subordinated Creditor will not without the prior written consent of the
Lenders receive any payment save where such payment is a Permitted Subordinated
Debt Payment.

2.3.3
The Subordinated Creditor will not without the prior written consent of the
Lenders:

(a)
demand payment, declare prematurely due and payable or otherwise seek to
accelerate payment of or place on demand all or any part of the Subordinated
Debt or enforce the Subordinated Debt by execution or otherwise;

(b)
initiate or support or take any steps with a view to, or which may lead to:

(i)
any insolvency, liquidation, reorganisation, administration or dissolution
proceedings;

(ii)
any voluntary arrangement or assignment for the benefit of creditors; or

(iii)
any similar proceedings,

involving the Borrower or any of its Subsidiaries, whether by petition,
convening a meeting, voting for a resolution or otherwise;
(c)
bring or support any legal proceedings against the Borrower or any of its
Subsidiaries; or

(d)
otherwise exercise any remedy for the recovery of all or any part of the
Subordinated Debt (including, without limitation, the exercise of any right of
set-off, counterclaim or lien).

2.3.4
If the Subordinated Creditor receives any payment which is in breach of any
Finance Document, it shall hold such sums on trust for the Agent (acting on
behalf of the Lenders) and pay them immediately to the Agent (acting on behalf
of the Lenders) to be applied against the Senior Debt.

2.3.5
The Subordinated Creditor and the Borrower hereby agree for the benefit of the
Agent and the Lenders that, notwithstanding the terms of the Subordinated
Finance Document and any agreement relating to the Subordinated Debt, the
Subordinated Debt is made available on terms such that it is not, save for a
Permitted Subordinated Debt Payment or otherwise with the consent of the
Lenders, repayable unless and until the Senior Debt Discharge Date shall have
occurred.








--------------------------------------------------------------------------------





2.4
Subordination on insolvency

If there occurs any payment, distribution, division or application, partial or
complete, voluntary or involuntary, by operation of law or otherwise, of all or
any part of the assets of any kind or character of the Borrower or the proceeds
thereof, to creditors of the Borrower, by reason of the liquidation, dissolution
or other winding-up of the Borrower or its businesses or any bankruptcy,
reorganisation, receivership or insolvency or similar proceeding or any
assignment for the benefit of creditors or there is a marshalling of the assets
and liabilities of the Borrower, or the Borrower becomes subject to any event
mentioned in Clause ‎22.6 (Insolvency proceedings) of the Agreement or a
voluntary arrangement, then and in any such event:
(a)
the Subordinated Debt shall continue to be subordinated to the Senior Debt;

(b)
any payment or distribution of any kind or character and all and any rights in
respect thereof, whether in cash, securities or other property which is payable
or deliverable upon or with respect to the Subordinated Debt or any part thereof
by a liquidator, administrator or receiver (or the equivalent thereof) of the
Borrower or its estate (the "rights") made to or paid to, or received by the
Subordinated Creditor or to which the Subordinated Creditor is entitled shall be
held on trust by the Subordinated Creditor for the Lenders and shall forthwith
be paid or, as the case may be, transferred or assigned to the Lenders to be
applied against the Senior Debt;

(c)
if the trust referred to in paragraph (b) above or paragraph (d) of Clause 2.3
above fails or cannot be given effect to or if the Subordinated Creditor
receives and retains the relevant payment or distribution, the Subordinated
Creditor will pay over such rights in the form received to the Agent (acting on
behalf of the Lenders) to be applied against the Senior Debt;

(d)
the Subordinated Creditor acknowledges the rights of the Agent (acting on behalf
of the Lenders) to demand, sue and prove for, collect and receive every payment
or distribution referred to in paragraph (b) above and give acquittance
therefore and to file claims and take such other proceedings, in the Agent's own
name or otherwise, as the Agent may deem necessary or advisable for the
enforcement of this Deed; and

(e)
the Subordinated Creditor by way of security for its obligations under this Deed
irrevocably appoints the Agent to be its attorney in order to enable the
Facility Agent to enforce any and all claims upon or with respect to the
Subordinated Debt or any part thereof, and to collect and receive any and all
payments or distributions referred to in paragraph (b) above or to do anything
which that Subordinated Creditor has authorised the Agent or any other Party to
do under this Deed or is itself required to do under this Deed but has failed to
do (and the Agent may delegate that power on such terms as it sees fit).

3.
SET-OFF

3.1.1
The Subordinated Creditor shall not set off against the Subordinated Debt any
amount payable by the Subordinated Creditor to the Borrower.

3.1.2
If any part of the Subordinated Debt is discharged in whole or in part by way of
set-off, the Subordinated Creditor will promptly pay to the Agent for
application in accordance with the terms of paragraph (b) of Clause 2.4
(Subordination on insolvency) an amount equal to the amount of the Subordinated
Debt discharged by such set-off.






--------------------------------------------------------------------------------







4.
NEW MONEY

The Subordinated Creditor hereby agrees that the Agent (acting on behalf of the
Lenders) may, at its discretion, increase the facility made available to the
Borrower and make further advances to the Borrower, and each such advance will
be deemed to be made under the terms of the Agreement.
5.
PROTECTION OF SUBORDINATION

5.1.1
The subordination in this Deed is a continuing subordination and benefits the
ultimate balance of the Senior Debt.

5.1.2
Except as provided in this Deed, the subordination is, and the Subordinated
Creditor's obligations under this Deed will, not be affected by any act,
omission or thing which, but for this provision, would reduce, release or
prejudice the subordination or any of the Subordinated Creditor's obligations
under this Deed.

6.
MISCELLANEOUS

6.1.1
This Deed overrides anything in any Subordinated Finance Document to the
contrary.

6.1.2
Any communication in respect of this Deed must be in writing. Contact details
for each Party are set out opposite their name, below.

6.1.3
This Deed is a Finance Document.

7.
ASSIGNMENT

7.1.1
The Agent (acting on behalf of the Lenders) shall have the full and unfettered
right to assign or otherwise transfer the whole or any part of the benefit of
this Deed to any person to whom all or a corresponding part of its rights,
benefits and obligations under any of the Finance Documents are assigned or
transferred in accordance with their provisions.

7.1.2
The Subordinated Creditor shall not assign or transfer all or any of its rights,
title, benefit and interest in or to all or any part of the Subordinated Debt
unless in full and on or prior to such assignment or transfer the assignee or
transferee accedes to this Deed as Subordinated Creditor pursuant to the
Subordinated Creditor Accession Deed.

8.
TRUSTS

The Agent shall hold the benefit of this Deed upon trust for itself and the
Lenders.
9.
TERMINATION

Subject to Clause 4 (New Money), on the Senior Debt Discharge Date, the terms of
this Deed shall terminate.
10.
GOVERNING LAW

This Deed and any non-contractual obligations arising out of or in connection
with it are governed by English law.
11.
JURISDICTION






--------------------------------------------------------------------------------





The English courts have exclusive jurisdiction to settle any dispute including a
dispute relating to non-contractual obligations arising out of or in connection
with this Deed and the Parties submit to the exclusive jurisdiction of the
English courts.


IN WITNESS whereof this Deed has been duly executed by the Parties on the day
and year first above written.







--------------------------------------------------------------------------------






Annex 1


Form of Subordinated Creditor Accession Deed


To:    NATIONAL WESTMINSTER BANK PLC, as Agent
To:    WESTERN POWER DISTRIBUTION PLC


From: [Acceding Subordinated Creditor]


THIS DEED is made on [date] by [Acceding Subordinated Creditor] (the "Acceding
Subordinated Creditor") in relation to the subordination deed (the
"Subordination Deed") dated [•] between, among others, Western Power
Distribution plc. as Company, National Westminster Bank plc as Agent and the
Subordinated Creditor (as defined in the Subordination Deed). Terms defined in
the Subordination Deed shall, unless otherwise defined in this Deed, bear the
same meanings when used in this Deed.
In consideration of the Acceding Subordinated Creditor being accepted as the
Subordinated Creditor for the purposes of the Subordination Deed, the Acceding
Subordinated Creditor confirms that, as from [date], it intends to be party to
the Subordination Deed as the Subordinated Creditor and undertakes to perform
all the obligations expressed in the Subordination Deed to be assumed by the
Subordinated Creditor and agrees that it shall be bound by all the provisions of
the Subordination Deed, as if it had been an original party to the Subordination
Deed as the Subordinated Creditor.
This Deed and any non-contractual obligations arising out of or in connection
with it are governed by English law.


IN WITNESS whereof this Deed has been duly executed by the Parties on the day
and year first above written.







--------------------------------------------------------------------------------







SIGNATORIES
Subordination Deed


Company


EXECUTED as a DEED
By WESTERN POWER DISTRIBUTION PLC
acting by
)
)
)




____________________
Director



In the presence of:




Witness’s Signature:
 




Name:
 




Address:
 





Company contact details:


Address:
Phone number:




[●]
[●]
 
E-mail:
Attention:
[●]
[●]
Subordinated Creditor
 
EXECUTED as a DEED
by [SUBORDINATED CREDITOR]
acting by
)
)
)




_____________________
 
 
Director
In the presence of:
 
 







Witness’s Signature:
 




Name:
 




Address:
 








--------------------------------------------------------------------------------





Subordinated Creditor contact details:


Address:
Phone number:


E-mail
Attention::
[●]
[●]




[●]
[●]
 



Agent


EXECUTED as a DEED
by  [●]
acting by
)
)
)




_______________________
Director





In the presence of:




Witness’s Signature:
 




Name:
 




Address:
 



Facility Agent contact details:
Address:
Phone number:


E-mail
Attention::
[●]
[●]




[●]
[●]
 


















--------------------------------------------------------------------------------








SIGNATORIES
Borrower
EXECUTED by
WESTERN POWER DISTRIBUTION PLC
acting by Ian Robert Williams
)
)
)




[Signed by Ian Robert Williams]
Director

































[Signature Page to the £50,000,000 Facility Agreement]









--------------------------------------------------------------------------------





Original Lender
EXECUTED by
NATIONAL WESTMINSTER BANK PLC
acting by Peter Dooley, Managing Director
)
)
)




[Signed by Peter Dooley]















































[Signature Page to the £50,000,000 Facility Agreement]





--------------------------------------------------------------------------------







AGENT
EXECUTED by
NATIONAL WESTMINSTER BANK PLC
acting by Peter Dooley, Managing Director
)
)
)




[Signed by Peter Dooley]

















































[Signature Page to the £50,000,000 Facility Agreement]





